Exhibit 10.1

SEPARATION AND DISTRIBUTION AGREEMENT

between

AUTOMATIC DATA PROCESSING, INC.

and

BROADRIDGE FINANCIAL SOLUTIONS, LLC

Dated as of March 20, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS    2

Section 1.1

   Definitions    2

Section 1.2

   General Interpretive Principles    11

ARTICLE II

   THE PRE-DISTRIBUTION TRANSACTIONS    12

Section 2.1

   Restructuring, Recapitalization and Other Transactions    12

Section 2.2

   Broadridge Cash Dividend    12

Section 2.3

   The Separation and Related Transactions    12

Section 2.4

   Conditions Precedent to Consummation of the Pre-Distribution Transactions   
18

ARTICLE III

   THE DISTRIBUTION    19

Section 3.1

   Actions Prior to the Distribution    19

Section 3.2

   The Distribution    20

Section 3.3

   Conditions to Distribution    21

ARTICLE IV

   SURVIVAL AND INDEMNIFICATION; RELEASE    23

Section 4.1

   Survival of Agreements    23

Section 4.2

   Indemnification by Broadridge    23

Section 4.3

   Indemnification by ADP    24

Section 4.4

   Insurance    24

Section 4.5

   Procedures for Indemnification of Third Party Claims    25

Section 4.6

   Procedures for Indemnification of Non-Third Party Claims    27

Section 4.7

   Survival of Indemnities    27

Section 4.8

   Remedies Cumulative    27

Section 4.9

   Ancillary Agreements    27

Section 4.10

   Mutual Release.    27

ARTICLE V

   ANCILLARY AGREEMENTS    29

Section 5.1

   Data Center Outsourcing Services Agreement    29

Section 5.2

   Employee Matters Agreement    29

Section 5.3

   Intellectual Property Transfer Agreement    29

Section 5.4

   Tax Allocation Agreement    30

Section 5.5

   Transition Services Agreement    30

ARTICLE VI

   CERTAIN ADDITIONAL COVENANTS    30

Section 6.1

   Consents for Business    30

Section 6.2

   Additional Consents    30

Section 6.3

   Further Assurances    30

 

(i)



--------------------------------------------------------------------------------

Section 6.4

   Future Activities    31

Section 6.5

   Settlement of Certain Insurance Claims    32

Section 6.6

   Transitional Use of ADP Name    32

ARTICLE VII

   ACCESS TO INFORMATION    33

Section 7.1

   Agreement for Exchange of Information    33

Section 7.2

   Ownership of Information    34

Section 7.3

   Compensation for Providing Information    34

Section 7.4

   Record Retention    35

Section 7.5

   Limitation of Liability    35

Section 7.6

   Other Agreements Providing for Exchange of Information    35

Section 7.7

   Production of Witnesses; Records; Cooperation    35

Section 7.8

   Confidentiality    36

ARTICLE VIII

   NO REPRESENTATIONS OR WARRANTIES    38

Section 8.1

   NO REPRESENTATIONS OR WARRANTIES    38

ARTICLE IX

   TERMINATION    39

Section 9.1

   Termination    39

Section 9.2

   Effect of Termination    39

ARTICLE X

   MISCELLANEOUS    39

Section 10.1

   Complete Agreement; Representations    39

Section 10.2

   Costs and Expenses    40

Section 10.3

   Governing Law    40

Section 10.4

   Notices    40

Section 10.5

   Amendment, Modification or Waiver    41

Section 10.6

   No Assignment; Binding Effect; No Third Party Beneficiaries    41

Section 10.7

   Counterparts    42

Section 10.8

   Negotiation    42

Section 10.9

   Specific Performance    42

Section 10.10

   New York Forum    42

Section 10.11

   WAIVER OF JURY TRIAL    43

Section 10.12

   Interpretation; Conflict With Ancillary Agreements    43

Section 10.13

   Severability    43

 

(ii)



--------------------------------------------------------------------------------

EXHIBITS    Bylaws of Broadridge    Exhibit A Certificate of Incorporation of
Broadridge    Exhibit B Form of Data Center Outsourcing Services Agreement   
Exhibit C Form of Employee Matters Agreement    Exhibit D Form of Intellectual
Property Transfer Agreement    Exhibit E Form of Tax Allocation Agreement   
Exhibit F Form of Transition Services Agreements    Exhibit G SCHEDULES    ADP
Assigned Agreements    Schedule 2.3(c)(i) Broadridge Assigned Agreements   
Schedule 2.3(c)(ii) Surviving ADP Group and Broadridge Group Agreements   
Schedule 2.3(d) Guarantee Fees    Schedule 2.3(f) ADP Statements in Information
Statement    Schedule 4.3(d) Transaction Expenses    Schedule 10.2 ANNEXES   
Timeline    Annex A

 

(iii)



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

SEPARATION AND DISTRIBUTION AGREEMENT dated as of March 20, 2007, between
Automatic Data Processing, Inc., a Delaware corporation (“ADP”), and Broadridge
Financial Solutions, LLC, a Delaware limited liability company whose sole member
is ADP (each, a “Party” and collectively, the “Parties”).

RECITALS

WHEREAS, the Board of Directors of ADP has determined that it is in the best
interests of ADP to separate the Broadridge Business (as defined below) and the
ADP Business (as defined below) into two independent companies (the
“Separation”), on the terms and subject to the conditions set forth in this
Agreement, in order to provide greater flexibility for the management, capital
requirements and growth of the Broadridge Business while ensuring that ADP can
focus its time and resources on the development of the ADP Business;

WHEREAS, to effect the Separation, Broadridge (as defined below) intends to
retain ownership and possession of all Broadridge Assets (as defined below) and
ADP intends to retain ownership and possession of all ADP Assets (as defined
below);

WHEREAS, to further effect the Separation, Broadridge intends to remain solely
liable for all Broadridge Liabilities (as defined below) and ADP intends to
remain solely liable for all ADP Liabilities (as defined below);

WHEREAS, to further effect the Separation, and as an integral part thereof, ADP
intends to cause the Restructuring (as defined below) to occur prior to the
Separation;

WHEREAS, it is the intention of the Parties that, following the Restructuring
and the Separation but prior to the Distribution (as defined below), Broadridge
will be converted from a Delaware limited liability company into a Delaware
corporation pursuant to Section 18-216 of the Delaware Limited Liability Act
(the “LLC Conversion”), and will be recapitalized such that all of the shares of
common stock of Broadridge, par value $0.01 per share (“Broadridge Common
Stock”), then outstanding will be owned by ADP;

WHEREAS, following the Restructuring, the Separation and the LLC Conversion but
prior to the Distribution, Broadridge intends to effect the Broadridge Cash
Dividend (as defined below);

WHEREAS, following the Restructuring, the Separation, the LLC Conversion and the
Broadridge Cash Dividend, ADP intends to distribute on a pro rata basis to
holders of issued and outstanding shares of common stock, par value $0.10 per
share, of ADP (“ADP Common Stock”), other than shares of ADP Common Stock held
in the treasury of ADP, all of the issued and outstanding shares of Broadridge
Common

 

1



--------------------------------------------------------------------------------

Stock owned by ADP, by means of a dividend of the Broadridge Common Stock to
ADP’s stockholders (the “Distribution”), on the terms and subject to the
conditions set forth in this Agreement;

WHEREAS, it is the intention of the Parties that, for United States federal
income tax purposes, (i) the U.S. Restructuring (as defined below) shall qualify
as tax-free pursuant to Section 332 of the U.S. Internal Revenue Code of 1986,
as amended (the “Code”), (ii) the Dutch Restructuring (as defined below) shall
qualify as a tax-free split-off pursuant to Sections 368(a)(1)(D) and 355 of the
Code, (iii) the Canadian Restructuring (as defined below) shall qualify as a
tax-free split-off pursuant to Sections 368(a)(1)(D) and 355 of the Code,
(iv) the LLC Conversion and the Distribution shall qualify as a tax-free
spin-off pursuant to Sections 368(a)(1)(D) and 355 of the Code and (v) this
Agreement shall constitute, and is hereby adopted as, a plan of liquidation
under Section 332 of the Code and a plan of reorganization under Section 368 of
the Code;

WHEREAS, the Board of Directors of ADP has (i) determined that the
Restructuring, the Separation, the LLC Conversion, the Broadridge Cash Dividend,
the Distribution and the other transactions contemplated by this Agreement and
the Ancillary Agreements (as defined below) are in furtherance of and consistent
with its business strategy and are in the best interests of ADP and
(ii) approved this Agreement and each of the Ancillary Agreements; and

WHEREAS, the Restructuring, the Separation, the LLC Conversion, the Broadridge
Cash Dividend, the Distribution and the other transactions contemplated by this
Agreement and the Ancillary Agreements (as defined below) shall be consummated
in the order and in the manner described on the timeline attached hereto as
Annex A; and

WHEREAS, it is appropriate and desirable to set forth the principal corporate
transactions required to effect the Separation, the Broadridge Cash Dividend and
the Distribution and certain other agreements that will govern certain matters
relating to these transactions and the relationship of ADP and Broadridge and
their respective subsidiaries following the Distribution.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Action” means any claim, demand, action, cause of action, suit, countersuit,
arbitration, litigation, inquiry, proceeding or investigation by or before any
Governmental Authority or any arbitration or mediation tribunal or authority.

 

2



--------------------------------------------------------------------------------

“ADP” has the meaning assigned to such term in the Preamble hereto.

“ADP Assets” means all Assets of the ADP Group (including the amount of the
Broadridge Cash Dividend after declaration thereof), other than the Broadridge
Assets.

“ADP Business” means all businesses and operations of the ADP Group, other than
the Broadridge Business.

“ADP Claims” has the meaning assigned to such term in Section 4.10(a).

“ADP Common Stock” has the meaning assigned to such term in the Recitals hereto.

“ADP Group” means ADP and each of its Affiliates and Subsidiaries, and any
corporation or other entity that may become part of such Group from time to
time, other than the Broadridge Group.

“ADP Indemnified Parties” has the meaning assigned to such term in Section 4.2.

“ADP Liabilities” means those Liabilities of ADP, other than the Broadridge
Liabilities.

“ADP Parties” has the meaning assigned to such term in Section 4.10(b).

“ADP Releasors” has the meaning assigned to such term in Section 4.10(a).

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that for purposes of this Agreement, no member of either Group shall be
deemed to be an Affiliate of any member of the other Group. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

“Agreement” means this Agreement, as the same may be modified, amended or
supplemented from time to time.

“Ancillary Agreements” means the Employee Matters Agreement, the Intellectual
Property Transfer Agreement, the Data Center Outsourcing Services Agreement, the
Transition Services Agreement and the Tax Allocation Agreement.

 

3



--------------------------------------------------------------------------------

“Asset” means any right, property or asset, whether real, personal or mixed,
tangible or intangible, of any kind, nature and description, whether accrued,
contingent or otherwise, and wheresoever situated and whether or not carried or
reflected, or required to be carried or reflected, on the books of any Person.

“Balance Sheet” has the meaning assigned to such term in the definition of
“Broadridge Assets.”

“Broadridge” means, prior to the LLC Conversion, Broadridge Financial Solutions,
LLC, a Delaware limited liability company whose sole member is ADP and,
immediately after the LLC Conversion, Broadridge Financial Solutions, Inc., a
Delaware corporation whose sole shareholder is ADP.

“Broadridge Assets” means, without duplication:

(i) all of the outstanding shares of all classes of capital stock of (or other
equity interests in) Broadridge Subsidiaries owned (either of record or
beneficially) by Broadridge or a Broadridge Subsidiary, as of the Effective
Time;

(ii) all of the Assets included on the unaudited pro forma combined balance
sheet of Broadridge, including the notes thereto, as of December 31, 2006 that
is included in the Registration Statement (the “Balance Sheet”) to the extent
such Assets would have been included as Assets on a consolidated balance sheet
of Broadridge, and the notes thereto, as of the Effective Time (were such
balance sheet and notes to be prepared) on a basis consistent with the
determination of Assets included on the Balance Sheet;

(iii) all other Assets that are of a nature or type that would have resulted in
such Assets being included as Assets on a consolidated balance sheet of
Broadridge, and the notes thereto, as of the Effective Time (were such balance
sheet and notes to be prepared) on a basis consistent with the determination of
Assets included on the Balance Sheet;

(iv) the Assets expressly contributed, assigned, transferred, conveyed or
delivered to any member of the Broadridge Group pursuant to the Ancillary
Agreements;

(v) the contract rights, licenses, Trade Secrets, know-how, and any other rights
and Intellectual Property, and any other rights, claims or properties (including
any and all rights as an insured party under any ADP insurance policy), in each
case of any member of the Broadridge Group and as of the Effective Time; and

(vi) all other Assets that are held by any member of the Broadridge Group as of
the Effective Time and that are used or held primarily for use in or necessary
to the operation of the Broadridge Business.

“Broadridge Business” means the business and operations conducted by the
Broadridge Group from time to time, whether prior to, at or after the Effective
Time,

 

4



--------------------------------------------------------------------------------

including, without duplication, (i) the Brokerage Services and Securities
Clearing and Outsourcing Services Businesses conducted by ADP prior to the
Restructuring and (ii) the business and operations conducted by the Broadridge
Group, as more fully described in the Information Statement.

“Broadridge Bylaws” means the Bylaws of Broadridge substantially in the form of
Exhibit A hereto.

“Broadridge Cash Dividend” means (i) the borrowing under the new credit facility
to be entered into by Broadridge as described in the Registration Statement and
(ii) the distribution of $690 million of the proceeds of such borrowing as well
as approximately $60 million from ADP’s Canadian subsidiaries to ADP in one or
more transactions intended to qualify as tax-free pursuant to Section 361(b) of
the Code.

“Broadridge Certificate of Incorporation” means the Certificate of Incorporation
of Broadridge substantially in the form of Exhibit B hereto.

“Broadridge Claims” has the meaning assigned to such term in Section 4.10(b).

“Broadridge Common Stock” has the meaning assigned to such term in the Recitals
hereto.

“Broadridge Group” means Broadridge and each of its Subsidiaries and Affiliates
and any corporation or other entity that may become part of such Group from time
to time.

“Broadridge Indemnified Parties” has the meaning assigned to such term in
Section 4.3.

“Broadridge Liabilities” means, without duplication:

(i) all outstanding Liabilities included on the Balance Sheet, to the extent
such Liabilities would have been included on a consolidated balance sheet of
Broadridge, and the notes thereto, as of the Effective Time (were such balance
sheet and notes to be prepared) on a basis consistent with the determination of
Liabilities included on the Balance Sheet;

(ii) all other Liabilities that are of a nature or type that would have resulted
in such Liabilities being included as Liabilities on a consolidated balance
sheet of Broadridge, and the notes thereto, as of the Effective Time (were such
balance sheet and notes to be prepared) on a basis consistent with the
determination of Liabilities included on the Balance Sheet;

(iii) all Liabilities expressly assumed by any member of the Broadridge Group
pursuant to the Ancillary Agreements; and

 

5



--------------------------------------------------------------------------------

(iv) all Liabilities to the extent relating to, arising out of or resulting from
actions, inactions, events, omissions, conditions, facts or circumstances
occurring or existing prior to, at or after the Effective Time, in each case to
the extent such Liabilities relate to, arise out of or result from any
Broadridge Asset or the Broadridge Business.

“Broadridge Parties” has the meaning assigned to such term in Section 4.10(a).

“Broadridge Releasors” has the meaning assigned to such term in Section 4.10(b).

“Brokerage Services and Securities Clearing and Outsourcing Services Businesses”
means all of the ADP Brokerage Services’ and Securities Clearing and Outsourcing
Services’ business and operations, as more fully described in ADP’s Form 10-K
for the fiscal year ended June 30, 2006.

“Business” means the Broadridge Business and/or the ADP Business, as the context
requires.

“Canadian Restructuring” means the transfer of the Brokerage Services and
Securities Clearing and Outsourcing Services Businesses conducted, directly or
indirectly, by ADP Canada Co., a Canadian corporation, to a new Canadian company
that will be transferred to a second Canadian company that will be a subsidiary
of Broadridge in a transaction intended to qualify as a tax-free split-off
pursuant to Sections 368(a)(1)(D) and 355 of the Code.

“Code” has the meaning assigned to such term in the Recitals hereto.

“Consents” means any consents, waivers, notices, reports or other filings to be
made, or any registrations, licenses, permits, authorizations to be obtained
from, or approvals from, or notification requirements to, any third parties,
including any Governmental Authority.

“Continuing ADP Guarantees” has the meaning assigned to such term in
Section 2.3(f)(ii).

“Data Center Outsourcing Services Agreement” means the Data Center Outsourcing
Services Agreement to be entered into between ADP, Inc. and Broadridge,
substantially in the form attached hereto as Exhibit C, with such changes as may
be agreed to by the Parties.

“Delayed Transfer Asset and/or Liability” has the meaning assigned to such term
in Section 2.3(b).

“Dispute Escalation Notice” has the meaning assigned to such term in
Section 10.8.

 

6



--------------------------------------------------------------------------------

“Distribution” has the meaning assigned to such term in the Recitals hereto.

“Distribution Agent” means American Stock Transfer & Trust Company.

“Distribution Agent Agreement” has the meaning assigned to such term in
Section 3.1(b).

“Distribution Date” means the date on which the Distribution shall be effected,
such date to be determined by, or under the authority of, the Board of Directors
of ADP in its sole and absolute discretion.

“Dutch Restructuring” means the transfer of the Brokerage Services and
Securities Clearing and Outsourcing Services Businesses conducted by the
subsidiaries of ADP Nederland BV, a Dutch corporation, to a new Dutch company
that will be transferred to a second Dutch company that will be a subsidiary of
Broadridge in a transaction intended to qualify as a tax-free split-off pursuant
to Sections 368(a)(1)(D) and 355 of the Code.

“Effective Time” means the time at which the Distribution occurs on the
Distribution Date.

“Employee Matters Agreement” means the Employee Matters Agreement to be entered
into between ADP and Broadridge, substantially in the form of Exhibit D hereto,
with such changes as may be agreed to by the Parties.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, together with the rules and regulations promulgated thereunder.

“FIFO Basis” means, with respect to the payment of Unrelated Claims pursuant to
the same ADP insurance policy, the payment in full of each successful claim
(regardless of whether ADP or Broadridge is the claimant) in the order in which
such successful claim is approved by the insurance carrier, until the limit of
the applicable ADP insurance policy is met.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau or
agency, or any other regulatory, self-regulatory, administrative or governmental
organization or authority, including the NYSE.

“Group” means the ADP Group and/or the Broadridge Group, as the context
requires.

“Indemnified Party” has the meaning assigned to such term in Section 4.3.

“Indemnifying Party” means Broadridge, for any indemnification obligation
arising under Section 4.2, and ADP, for any indemnification obligation arising
under Section 4.3.

 

7



--------------------------------------------------------------------------------

“Information” means all information of either the ADP Group or the Broadridge
Group, as the context requires, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including non-public financial information, studies, reports, records,
books, accountants’ work papers, contracts, instruments, surveys, discoveries,
ideas, concepts, know-how, techniques, designs, specifications, drawings,
blueprints, diagrams, models, prototypes, samples, flow charts, data, computer
data, disks, diskettes, tapes, computer programs or other Software (as defined
in the definition of “Intellectual Property”), marketing plans, customer data,
communications by or to attorneys, memos and other materials prepared by
attorneys and accountants or under their direction (including attorney work
product), and other technical, financial, legal, employee or business
information or data.

“Information Statement” means the information statement and any related
documentation to be distributed to holders of ADP Common Stock in connection
with the Distribution, including any amendments or supplements thereto.

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, whether owned or held for use under
license, whether registered or unregistered, including such rights in and to:
(i) trademarks, trade dress, service marks, certification marks, logos, and
trade names, and the goodwill associated with the foregoing (collectively,
“Trademarks”); (ii) patents and patent applications, and any and all divisions,
continuations, continuations-in-part, reissues, continuing patent applications,
reexaminations, and extensions thereof, any counterparts claiming priority
therefrom, utility models, patents of importation/confirmation, certificates of
invention, certificates of registration, design registrations or patents and
like rights (collectively, “Patents”); inventions, invention disclosures,
discoveries and improvements, whether or not patentable; (iii) writings and
other works of authorship (“Copyrights”); (iv) trade secrets (including, those
trade secrets defined in the Uniform Trade Secrets Act and under corresponding
foreign statutory Law and common law), Information, business, technical and
know-how information, business processes, non-public information, proprietary
information and confidential information and rights to limit the use or
disclosure thereof by any Person (collectively, “Trade Secrets”); (v) software,
including data files, source code, object code, application programming
interfaces, databases and other software-related specifications and
documentation (collectively, “Software”); (vi) domain names and uniform resource
locators; (vii) moral rights; (viii) privacy and publicity rights; (ix) any and
all technical information, Software, specifications, drawings, records,
documentation, works of authorship or other creative works, ideas, knowledge,
invention disclosures or other data, not including works subject to Copyright,
Patent or Trademark protection (“Technology”); (x) advertising and promotional
materials, whether or not copyrightable; and (xi) claims, causes of action and
defenses relating to the enforcement of any of the foregoing; in each case,
including any registrations of, applications to register, and renewals and
extensions of, any of the foregoing with or by any Governmental Authority in any
jurisdiction.

“Intellectual Property Transfer Agreement” means the Intellectual Property
Transfer Agreement to be entered into between ADP and Broadridge, substantially
in the form attached hereto as Exhibit E, with such changes as may be agreed to
by the Parties.

 

8



--------------------------------------------------------------------------------

“Inter-Group Indebtedness” means any intercompany receivables, payables,
accounts, advances, loans, guarantees, commitments and indebtedness for borrowed
funds between a member of the ADP Group and a member of the Broadridge Group;
provided, that “Inter-Group Indebtedness” shall not include any contingent
Liabilities and accounts payable arising pursuant to the Ancillary Agreements,
any agreements with respect to continuing transactions between a member of the
ADP Group and a member of the Broadridge Group and any other agreements entered
into in the ordinary course of business.

“Law” means any applicable foreign, federal, national, state, provincial or
local law (including common law), statute, ordinance, rule, regulation, code or
other requirement enacted, promulgated, issued or entered into, or act taken, by
a Governmental Authority.

“Liabilities” means all debts, liabilities, obligations, responsibilities,
response actions, Losses, damages (whether compensatory, punitive,
consequential, treble or other), fines, penalties and sanctions, absolute or
contingent, matured or unmatured, liquidated or unliquidated, foreseen or
unforeseen, on- or off-balance sheet, joint, several or individual, asserted or
unasserted, accrued or unaccrued, known or unknown, whenever arising, including
those arising under or in connection with any Law, or other pronouncements of
Governmental Authorities constituting an Action, order or consent decree of any
Governmental Authority or any award of any arbitration tribunal, and those
arising under any contract, guarantee, commitment or undertaking, whether sought
to be imposed by a Governmental Authority, private party, or a Party, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute, or otherwise, and including any costs, expenses, interest,
attorneys’ fees, disbursements and expense of counsel, expert and consulting
fees, fees of third party administrators, and costs related thereto or to the
investigation or defense thereof.

“LLC Conversion” has the meaning assigned to such term in the Recitals hereto.

“Loss” means any claim, demand, complaint, damages, loss, liability, cost or
expense arising out of, relating to or in connection with any Action.

“Mixed Account” has the meaning assigned to such term in Section 2.3(g)(ii).

“Mixed Contract” has the meaning assigned to such term in Section 2.3(g)(i).

“NYSE” means the New York Stock Exchange, Inc.

“Parties” has the meaning assigned to such term in the Preamble hereto.

 

9



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, general or limited partnership,
limited liability company or partnership, joint stock company, joint venture,
association, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any Governmental Authority.

“Pre-Distribution Transactions” means, collectively, the Restructuring, the
Separation, the LLC Conversion, the Recapitalization and the Broadridge Cash
Dividend.

“Recapitalization” has the meaning assigned to such term in Section 2.1(c).

“Record Date” means the date to be determined by the Board of Directors of ADP
as the record date for determining stockholders of ADP entitled to receive
shares of Broadridge Common Stock pursuant to the Distribution.

“Registration Statement” means the Registration Statement on Form 10 of
Broadridge relating to the registration under the Exchange Act of Broadridge
Common Stock, including any amendments or supplements thereto.

“Reimbursing Party” has the meaning assigned to such term in Section 10.2.

“Related Claims” means a claim or claims against an ADP insurance policy made by
each of ADP and/or its insured parties, on the one hand, or Broadridge and/or
its insured parties, on the other hand, filed in connection with Losses suffered
by each of ADP and Broadridge arising out of the same underlying transaction,
transactions, event or events.

“Restructuring” means, collectively, the Dutch Restructuring, the U.S.
Restructuring, the Canadian Restructuring, the Swiss Restructuring and the U.S.
Contribution.

“SEC” means the United States Securities and Exchange Commission.

“Separation” has the meaning assigned to such term in the Recitals hereto.

“Shared Person” has the meaning assigned to such term in Section 2.3(i).

“SOX” means the Sarbanes-Oxley Act of 2002, as amended from time to time.

“Subsidiary” means, with respect to any Person, any other Person of which a
Person (either alone or through or together with any other Subsidiary of such
Person) owns, directly or indirectly, a majority of the stock or other equity
interests the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such corporation or other
legal entity.

 

10



--------------------------------------------------------------------------------

“Swiss Restructuring” means the transfer of the Brokerage Services and
Securities Clearing and Outsourcing Services Businesses conducted by ADP Suisse
S.A., a Swiss company, to a new Swiss company that will be transferred to
Broadridge.

“Tax Allocation Agreement” means the Tax Allocation Agreement to be entered into
between ADP and Broadridge, substantially in the form attached hereto as Exhibit
F, with such changes as may be agreed to by the Parties.

“Third Party Claim” has the meaning assigned to such term in Section 4.5(a).

“Transaction Expenses” has the meaning assigned to such term in Section 10.2.

“Transition Services Agreement” means the Transition Services Agreement to be
entered into between ADP and Broadridge, substantially in the form attached
hereto as Exhibit G, with such changes as may be agreed to by the Parties.

“Unrelated Claims” means a claim or claims against an ADP insurance policy made
by each of ADP and/or its insured parties, on the one hand, or Broadridge and/or
its insured parties, on the other hand, filed in connection with Losses suffered
by each of ADP and Broadridge arising out of unrelated and separate transactions
or events.

“U.S. Contribution” means the contribution by ADP to Broadridge of Financial
Information Services (Japan) Limited and the U.S. Subsidiaries that will have
been subsidiaries of ADP Atlantic, Inc., a Delaware corporation (“ADP
Atlantic”), immediately prior to the U.S. Restructuring and that conduct the
Brokerage Services and Securities Clearing and Outsourcing Services Businesses.

“U.S. Restructuring” means the transfer by ADP Atlantic, to ADP of the U.S.
Subsidiaries of ADP Atlantic that conduct the Brokerage Services and Securities
Clearing and Outsourcing Services Businesses, in a transaction intended to
qualify as tax-free pursuant to Section 332 of the Code.

Section 1.2 General Interpretive Principles. (a) Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires, (b) the words “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph, exhibit and schedule are references to the Articles, Sections,
paragraphs, exhibits and schedules to this Agreement unless otherwise specified,
(c) the word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified and
(d) any reference to any federal, state, local or non-U.S. statute or Law shall
be deemed to also refer to all rules and regulations promulgated thereunder,
unless the context otherwise requires.

 

11



--------------------------------------------------------------------------------

ARTICLE II

THE PRE-DISTRIBUTION TRANSACTIONS

Section 2.1 Restructuring, Recapitalization and Other Transactions. On or prior
to the Distribution Date (but prior to the Broadridge Cash Dividend and the
Distribution), and subject to satisfaction or waiver of the conditions set forth
in Section 2.4:

(a) the Parties shall effect the Restructuring;

(b) following the Restructuring, the Parties shall effect the LLC Conversion;
and

(c) following the LLC Conversion, the Broadridge Common Stock shall be
recapitalized (the “Recapitalization”) such that the number of shares of
Broadridge Common Stock issued and outstanding and owned by ADP immediately
prior to the Effective Time shall be in an amount calculated on the basis of the
following: one (1) share of Broadridge Common Stock with respect to every four
(4) shares of ADP Common Stock issued and outstanding immediately prior to the
Distribution; and such Broadridge Common Stock owned by ADP will constitute all
of the issued and outstanding capital stock of Broadridge.

Section 2.2 Broadridge Cash Dividend. On or prior to the Distribution Date (but
prior to the Distribution) and subject to the satisfaction or waiver of the
conditions set forth in Sections 2.1 and 2.4, Broadridge shall effect the
Broadridge Cash Dividend.

Section 2.3 The Separation and Related Transactions.

(a)    (i) The Parties acknowledge that the Separation, subject to the terms and
conditions hereof and of the Ancillary Agreements, will result in (A) Broadridge
directly or indirectly operating the Broadridge Group and the Broadridge
Business, owning all of the Broadridge Assets and being liable for all of the
Broadridge Liabilities and (B) ADP directly or indirectly operating the ADP
Group and the ADP Business, owning all of the ADP Assets and being liable for
all of the ADP Liabilities.

(ii) Pursuant to the Separation, Broadridge, or one or more members of the
Broadridge Group, shall remain and be the sole owner, and shall have exclusive
right, title and interest in and to, all Broadridge Assets. Concurrently
therewith, Broadridge shall remain solely liable for and shall faithfully
perform, fulfill and discharge fully in due course all of the Broadridge
Liabilities in accordance with their respective terms. Pursuant to the
Separation, ADP, or one or more members of the ADP Group, shall remain the sole
owner, and shall have exclusive right, title and interest in and to, all ADP
Assets. Concurrently therewith, ADP shall remain and be solely liable for and
shall faithfully perform, fulfill and discharge fully in due course all of the
ADP Liabilities in accordance with their respective terms. From and after the
Effective Time,

 

12



--------------------------------------------------------------------------------

Broadridge or one or more members of the Broadridge Group shall be solely
responsible for all Broadridge Liabilities and ADP or one or more members of the
ADP Group shall be solely responsible for all ADP Liabilities, regardless of
when or where such Liabilities arose or arise, or whether the facts on which
they are based occurred prior to, on or subsequent to the Distribution Date,
regardless of where or against whom such Liabilities are asserted or determined
(including any Liabilities arising out of claims made by ADP’s or Broadridge’s
respective directors, officers, employees, agents, Subsidiaries or Affiliates
against any member of the ADP Group or the Broadridge Group, as the case may be)
or whether asserted or determined prior to the date hereof, and regardless of
whether arising from or alleged to arise from negligence, recklessness,
violation of Law, fraud or misrepresentation by any member of the ADP Group or
the Broadridge Group or any of their respective directors, officers, employees,
agents, Subsidiaries or Affiliates, as the case may be. Notwithstanding anything
herein to the contrary, this Section 2.3(a)(ii) shall not apply to any Assets or
Liabilities contributed, assigned, transferred, conveyed, delivered and/or
assumed under any Ancillary Agreement, which shall be governed by the terms
thereof.

(iii) Subject to any Ancillary Agreement and to the extent that prior to the
Effective Time, (A) any member of the ADP Group owns or is in possession of any
Broadridge Asset or any member of the Broadridge Group owns or is in possession
of any ADP Asset or (B) any member of the ADP Group is liable to any third party
for any Broadridge Liability or any member of the Broadridge Group is liable to
any third party for any ADP Liability, ADP and Broadridge shall, and shall cause
the respective members of their Groups to, cooperate and use their respective
commercially reasonable efforts to obtain the necessary Consents to, and shall,
contribute, assign, transfer, convey and/or deliver any ADP Asset or Broadridge
Asset, as the case may be, and/or assume any ADP Liability or Broadridge
Liability, as the case may be, such that, on or prior to the Effective Time,
Broadridge or a member of the Broadridge Group owns and is in possession of the
Broadridge Assets and is solely liable for the Broadridge Liabilities and ADP or
a member of the ADP Group owns and is in possession of the ADP Assets and is
solely liable for the ADP Liabilities.

(b) Delayed Transfer of Assets and/or Liabilities. To the extent that any
contribution, assignment, transfer, conveyance, delivery or assumption required
pursuant to Section 2.3 shall not have been consummated as of the Effective
Time, whether by its terms or by operation of Law (any such Asset and/or
Liability, a “Delayed Transfer Asset and/or Liability”) and subject to any
Ancillary Agreement: (i) ADP and Broadridge thereafter shall, and shall cause
the members of their respective Groups to, use commercially reasonable efforts
and cooperate to effect such contribution, assignment, transfer, conveyance,
delivery or assumption as promptly following the Effective Time as shall be
practicable; (ii) ADP shall thereafter, with respect to any such Broadridge
Asset, use commercially reasonable efforts, with the costs of ADP related
thereto to be promptly reimbursed by Broadridge, hold, or cause a member of the
ADP Group to hold, such Broadridge Asset in trust for the use and benefit of
Broadridge and, with respect to any such Broadridge Liability, retain such
Broadridge Liability for the account of Broadridge; and (iii) Broadridge shall
thereafter, with respect to any such ADP Asset, use commercially reasonable
efforts, with the costs of

 

13



--------------------------------------------------------------------------------

Broadridge related thereto to be promptly reimbursed by ADP, hold, or cause a
member of the ADP Group to hold, such ADP Asset in trust for the use and benefit
of ADP and, with respect to any such ADP Liability, to retain such ADP Liability
for the account of ADP, in each case in order to place each Party, insofar as is
reasonably possible, in the same position as would have existed had such Delayed
Transfer Asset and/or Liability been contributed, assigned, transferred,
conveyed, delivered or assumed as contemplated hereby (it being understood that
neither ADP (with respect to any Broadridge Asset or Broadridge Liability) nor
Broadridge (with respect to any ADP Asset or ADP Liability) shall be required to
take any action pursuant to this clause that would, or could reasonably be
expected to, result in any financial obligation to it or any restriction on its
business or operations, except as may be required in any Ancillary Agreement. To
the extent that Broadridge is provided the use or benefit of any Broadridge
Asset or has any Broadridge Liability held for its account pursuant to this
Section 2.3(b), Broadridge or another member of the Broadridge Group shall
perform, for the benefit of ADP and any third Person, the obligations of ADP
thereunder or in connection therewith, or as may be directed by ADP and if
Broadridge or another member of the Broadridge Group shall fail to perform to
the extent required herein, Broadridge shall hold ADP harmless and indemnify ADP
therefor. To the extent that ADP or another member of the ADP Group is provided
the use or benefit of any ADP Asset or has any ADP Liability held for its
account pursuant to this Section 2.3(b), ADP or another member of the ADP Group
shall perform, for the benefit of Broadridge and any third Person, the
obligations of Broadridge thereunder or in connection therewith, or as may be
directed by Broadridge and if ADP or another member of the ADP Group shall fail
to perform to the extent required herein, ADP shall hold Broadridge harmless and
indemnify Broadridge therefor. Each Party shall, and/or shall cause members of
its Group to, as and when any such Delayed Transfer Asset and/or Liability
becomes contributable, assignable, transferable, conveyable, deliverable or
assumable by such Party, effect such contribution, assignment, transfer,
conveyance, delivery or assumption, as applicable, as promptly as practicable
thereafter. Each of ADP and Broadridge shall, and shall cause the members of its
respective Group to, (i) treat for all income tax purposes (A) the Delayed
Transfer Assets as assets owned by the Person entitled to such Delayed Transfer
Assets as of the Effective Time and (B) the Delayed Transfer Liabilities as
liabilities of, or owed by, the Person intended to be subject to such Delayed
Transfer Liabilities as of the Effective Time and (ii) neither report nor take
any income tax position (on a tax return or otherwise) inconsistent with such
treatment (unless required by a change in applicable law or a good faith
resolution of a tax contest relating to income taxes).

(c) Assignment of Certain Agreements. Subject to the Ancillary Agreements and to
Section 2.3(g) hereof, (i) ADP shall assign to Broadridge all of its right,
title and interest under the agreements comprising Broadridge Assets, as set
forth on Schedule 2.3(c)(i) attached hereto, and (ii) Broadridge shall assign to
ADP all of its right, title and interest under the agreements comprising ADP
Assets, as set forth on Schedule 2.3(c)(ii) attached hereto, and each Party
shall execute and deliver any and all instruments of substitution and such other
instruments or agreements as shall be necessary in connection with the discharge
of the other Party from its respective obligations with respect to such
agreements.

 

14



--------------------------------------------------------------------------------

(d) Termination of Certain Agreements. Subject to Section 2.3(e), all contracts,
licenses, agreements, commitments or other arrangements, formal or informal,
between any member of the ADP Group, on the one hand, (i) and any member of the
Broadridge Group, on the other hand, or (ii) guarantying any obligation of any
member of the Broadridge Group, on the other hand, in each case in existence on
or prior to the Distribution Date, shall be automatically settled, cancelled,
assigned, assumed or terminated by the Parties at the Effective Time, except
(i) for (A) such agreements specifically set forth on Schedule 2.3(d) attached
hereto, (B) this Agreement and (C) each Ancillary Agreement (including each
other agreement or instrument expressly contemplated by this Agreement or any
Ancillary Agreement to be entered into by any of the Parties or any of the
members of their respective Groups), (ii) for any contracts, licenses,
agreements, commitments or other arrangements to which any Person is a party in
addition to either Party or any member of either Group, or (iii) as otherwise
agreed to in good faith by the Parties in writing on or after the date hereof.
Except as expressly provided in Section 2.3(e), from and after the Distribution
Date, no member of either Group shall have any rights or obligations under any
such settled, cancelled, assigned, assumed or terminated contract, license,
agreement, commitment or arrangement with any member of the other Group.

(e) Settlement of Inter-Group Indebtedness. Except with respect to the
agreements specifically set forth on Schedule 2.3(d), the Parties shall use
their commercially reasonable efforts to settle all amounts payable in
connection with any Inter-Group Indebtedness on or prior to the Distribution
Date.

(f) Guaranteed Obligations.

(i) ADP and Broadridge shall cooperate, and shall cause their respective Groups
to cooperate, to terminate, or to cause a member of the ADP Group to be
substituted in all respects for any member of the Broadridge Group in respect
of, all obligations of such member of the Broadridge Group under any ADP
Liability for which such member of the Broadridge Group may be liable, as
guarantor, original tenant, primary obligor or otherwise. If such termination or
substitution is not effected by the Distribution Date, (A) ADP shall indemnify
and hold harmless the relevant Broadridge Indemnified Party for any Liability
arising from or relating thereto and (B) without the prior written consent of
Broadridge, from and after the Distribution Date, ADP shall not, and shall not
permit any member of the ADP Group or any of its Affiliates to, amend, renew or
extend the term of, increase its obligations under, or transfer to a third
Person, any loan, lease, contract or other obligation for which any member of
the Broadridge Group is or may be liable, unless all obligations of the
Broadridge Group with respect thereto are thereupon terminated by documentation
reasonably satisfactory in form and substance to Broadridge.

(ii) ADP and Broadridge shall cooperate, and shall cause their respective Groups
to cooperate, to terminate, or to cause a member of the Broadridge Group to be
substituted in all respects for any member of the ADP Group in respect of, all
obligations of such member of the ADP Group under any Broadridge Liability for
which such member of the ADP Group may be liable, as guarantor, original

 

15



--------------------------------------------------------------------------------

tenant, primary obligor or otherwise, other than those guarantees listed on
Schedule 2.3(d) (the “Continuing ADP Guarantees”). If such termination or
substitution is not effected by the Distribution Date, (A) Broadridge shall
indemnify and hold harmless the relevant ADP Indemnified Party for any Liability
arising from or relating thereto (including with respect to any Continuing ADP
Guarantees), (B) without the prior written consent of ADP, from and after the
Distribution Date, Broadridge shall not, and shall not permit any member of the
Broadridge Group to, amend, renew or extend the term of, increase its
obligations under, or transfer to a third Person, any loan, lease, contract or
other obligation for which any member of the ADP Group is or may be liable
(including any Continuing ADP Guarantee or any loan, lease, contract or other
obligation underlying any Continuing ADP Guarantee), unless all obligations of
the ADP Group with respect thereto are thereupon terminated by documentation
reasonably satisfactory in form and substance to ADP and (C) with respect to
each Continuing ADP Guarantee, for the period commencing on the Distribution
Date through the date that such Continuing ADP Guarantee has terminated, the
member of the Broadridge Group that is a party to the underlying loan, lease,
contract or other obligation relating to such Continuing ADP Guarantee shall pay
a guarantee fee to ADP in the amounts specified on Schedule 2.3(f).

(g) Mixed Contracts; Mixed Accounts.

(i) Subject to the Ancillary Agreements, and unless the Parties agree otherwise,
any agreement to which any member of the ADP Group or the Broadridge Group is a
party prior to the Effective Time that inures to the benefit or burden of both
of the ADP Business and the Broadridge Business (a “Mixed Contract”) shall be
assigned in part to Broadridge or one of its Subsidiaries, and/or to ADP or one
of its Subsidiaries, as the case may be, if so assignable, prior to or as of the
Effective Time, such that each Party or its respective Subsidiaries shall be
entitled to the rights and benefits thereof and shall assume the related portion
of any obligations thereunder and any Liabilities inuring to their respective
Businesses; provided, however, that in no event shall either Party be required
to assign any Mixed Contract in its entirety. If any Mixed Contract cannot be so
partially assigned, ADP and Broadridge shall, and shall cause each of their
respective Subsidiaries to, take such other reasonable and permissible actions
to cause: (A) the Assets associated with that portion of each Mixed Contract
that relates to the Broadridge Business to be enjoyed by Broadridge or a
Broadridge Subsidiary; (B) the Liabilities associated with that portion of each
Mixed Contract that relates to the Broadridge Business to be borne by Broadridge
or a Broadridge Subsidiary; (C) the Assets associated with that portion of each
Mixed Contract that relates to the ADP Business to be enjoyed by ADP or an ADP
Subsidiary; and (D) the Liabilities associated with that portion of each Mixed
Contract that relates to the ADP Business to be borne by ADP or an ADP
Subsidiary; provided, however, that the arrangements described in clauses (A),
(B), (C) and (D) shall terminate on the earlier to occur of (1) the termination
of the applicable Mixed Contract and (2) the first anniversary of the
Distribution Date.

(ii) Except as may otherwise be agreed by the Parties, neither Party shall seek
to assign any accounts receivable or accounts payable relating to both the ADP
Business and the Broadridge Business (“Mixed Accounts”). ADP and

 

16



--------------------------------------------------------------------------------

Broadridge shall, and shall cause each of their respective Subsidiaries to, take
such other reasonable and permissible actions to cause: (A) the Assets
associated with that portion of each Mixed Account that relates to the ADP
Business to be enjoyed solely by ADP or an ADP Subsidiary; (B) the Liabilities
associated with that portion of each Mixed Account that relates to the ADP
Business to be borne solely by ADP or an ADP Subsidiary; (C) the Assets
associated with that portion of each Mixed Account that relates to the
Broadridge Business to be enjoyed solely by Broadridge or a Broadridge
Subsidiary; and (D) the Liabilities associated with that portion of each Mixed
Account that relates to the Broadridge Business to be borne solely by Broadridge
or a Broadridge Subsidiary; provided, however, that the arrangements described
in clauses (A), (B), (C) and (D) shall terminate no later than the first
anniversary of the Distribution Date.

(iii) Nothing in this Section 2.3(g) shall require any member of either Group to
make any payment, incur any obligation or grant any concession to any third
party in order to effect any transaction contemplated by this Section 2.3(g).

(h) Advance Pricing Agreement.

(i) ADP Canada shall transfer to a Canadian Affiliate of Broadridge (“New CanCo
2”), and New CanCo 2 shall assume the liability for, a portion (subject to
adjustment) of the payables owing under the APA (defined below) such that the
amount of the payables owing under the APA by New CanCo 2 and ICC (defined
below) is $70 million, and a U.S. Affiliate of Broadridge shall retain, or
acquire from a U.S. Affiliate of ADP, $70 million of the receivables owed under
the APA.

(ii) If it is finally determined under the APA that the aggregate amount of
receivables owing under the APA is greater than $120 million (such difference
the “APA excess”), then one or more U.S. Affiliates of ADP shall be deemed to
have contributed to one or more U.S. Affiliates of Broadridge, prior to the
Separation, receivables owing under the APA such that the total amount of the
receivables owing to U.S. Affiliates of Broadridge under the APA equals: the
amount of the APA liability assumed by New CanCo 2 (as adjusted), plus the
amount of the liability under the APA payable by ICC, less the amount of any
payment owing to New CanCo 2 by ADP Canada in respect of the Canadian income tax
consequences of the payment of the APA excess (which payment New CanCo 2 has
directed ADP Canada to make to ADP).

(iii) If it is finally determined under the APA that the aggregate amount of
receivables owing under the APA is less than $120 million (such difference the
“APA deficit”), then one or more U.S. Affiliates of Broadridge shall be deemed
to have distributed to one or more U.S. Affiliates of ADP, prior to the
Separation, receivables owing under the APA such that the total amount of the
receivables owing to U.S. Affiliates of Broadridge under the APA equals: the
amount of the liability under the APA assumed by New CanCo 2 (as adjusted), plus
the amount of the liability under the APA payable by ICC, plus the amount of any
payment owing to ADP Canada by New CanCo 2 in respect of the Canadian income tax
consequences of the APA deficit (which payment ADP Canada has directed Newco to
make to Broadridge).

 

17



--------------------------------------------------------------------------------

(iv) For the avoidance of doubt, and notwithstanding anything herein to the
contrary, any tax owing as a result of the APA shall be treated as an Income Tax
(as such term is defined in the Tax Allocation Agreement) that is governed by
Section 2.01 of the Tax Allocation Agreement.

(v) The term “APA” means the advance pricing agreement currently being
negotiated, as such agreement is finally agreed, by ADP, ADP Canada, a Canadian
corporation that is directly and wholly owned by ADP, and ADP Investor
Communications Corporation (“ICC”), a Canadian corporation that is directly and
wholly owned by ADP Canada, with the Internal Revenue Service and the Canadian
Revenue Agency relating to the pricing of services and software that ADP and its
U.S. subsidiaries (both in the Broadridge Business and in ADP’s other
businesses) provide to ADP Canada and its subsidiaries.

(i) Shared Personnel. Immediately prior to the Distribution Date, except for
Arthur F. Weinbach and Leslie A. Brun, (i) each Person who is an officer or
director of any member of the Broadridge Group and an officer or director of any
member of the ADP Group (a “Shared Person”) and who is to continue as an officer
or director of any member of the Broadridge Group after the Distribution Date
shall resign, effective at or prior to the Effective Time, from each of such
Person’s positions with each member of the ADP Group and (ii) each such Shared
Person who is to continue as an officer or director of any member of the ADP
Group after the Distribution Date shall resign, effective at or prior to the
Effective Time, from each of such Person’s positions with each member of the
Broadridge Group.

Section 2.4 Conditions Precedent to Consummation of the Pre-Distribution
Transactions. The obligations of the Parties to consummate each of the
Pre-Distribution Transactions is subject to the prior or simultaneous
satisfaction, or waiver by ADP in its sole and absolute discretion, of each of
the following conditions:

(a) final approval of each of the Pre-Distribution Transactions shall have been
given by the Board of Directors of ADP in its sole and absolute discretion; and

(b) each of the conditions precedent to the consummation of the Distribution set
forth in Section 3.3 hereof (other than Section 3.3(j)) shall have been
satisfied or waived by ADP in its sole and absolute discretion.

Each of the foregoing conditions is for the benefit of ADP and ADP may, in its
sole and absolute discretion, determine whether to waive any such condition. Any
determination made by ADP prior to any of the Pre-Distribution Transactions
concerning the satisfaction or waiver of any or all of the conditions set forth
in this Section 2.4 shall be conclusive and binding on the Parties.

 

18



--------------------------------------------------------------------------------

ARTICLE III

THE DISTRIBUTION

Section 3.1 Actions Prior to the Distribution. Subject to the satisfaction or
waiver of the conditions set forth in Section 3.3, the actions set forth in this
Section 3.1 shall be taken prior to the Distribution Date.

(a) The Board of Directors of ADP shall establish the Distribution Date and any
appropriate procedures in connection with the Distribution. ADP and Broadridge
shall use commercially reasonable efforts to (i) cooperate with each other with
respect to the preparation of the Registration Statement and the Information
Statement, (ii) cause the Registration Statement to become effective under the
Exchange Act, and (iii) mail, promptly after effectiveness of the Registration
Statement and on or promptly after the Record Date, and in any event prior to
the Distribution Date, to the holders of ADP Common Stock as of the Record Date,
the Information Statement.

(b) ADP shall enter into a distribution agent agreement with the Distribution
Agent (the “Distribution Agent Agreement”) providing for, among other things,
(i) the payment of the Distribution to the holders of ADP Common Stock in
accordance with this Article III and the Distribution Agent Agreement, and
(ii) the designation of Broadridge as a third party beneficiary.

(c) ADP and Broadridge shall deliver to the Distribution Agent (i) book-entry
transfer authorizations for all of the outstanding shares of Broadridge Common
Stock to be distributed in connection with the payment of the Distribution and
(ii) all information required to complete the Distribution on the basis set
forth herein and under the Distribution Agent Agreement. Following the
Distribution Date, upon the request of the Distribution Agent, Broadridge shall
provide to the Distribution Agent book-entry transfer authorizations of
Broadridge Common Stock that the Distribution Agent shall require in order to
further effect the Distribution.

(d) Each of ADP and Broadridge shall execute and deliver to the other Party, or
cause the appropriate members of its Group to execute and deliver to the other
Party, each of the Ancillary Agreements and any other document necessary to
effect the transactions contemplated by this Agreement.

(e) ADP will establish the Record Date and give the NYSE the required notice of
the Record Date in compliance with Rule 10b-17 under the Exchange Act and Rule
204.21 of the NYSE Listed Company Manual.

(f) Each Party shall cooperate with the other Party to accomplish the
Distribution and shall take any and all actions necessary or desirable to effect
the Distribution.

 

19



--------------------------------------------------------------------------------

(g) The Parties will take all actions and make all filings as ADP, in
consultation with Broadridge but ultimately in its sole and absolute discretion,
determines are necessary or appropriate, to cause the transfer or issuance of
all material Consents in order for ADP and Broadridge to operate their
respective Businesses independently of each other in the manner contemplated
hereunder and under the Ancillary Agreements. Broadridge will prepare, file and
use commercially reasonable efforts to make effective an application for listing
of the Broadridge Common Stock on the NYSE, subject to official notice of
issuance.

(h) ADP shall, in its sole discretion, determine (i) whether to proceed with all
or part of the Distribution, (ii) the Distribution Date, (iii) the timing and
conditions to the Distribution and (iv) the terms thereof. ADP may, at any time
and from time to time prior to the Effective Time, change the terms of the
Distribution, including by delaying or accelerating the timing of the
Distribution. ADP shall use good faith efforts to provide notice to Broadridge
of any such change. ADP may select, for itself and for Broadridge, outside
financial advisors, outside counsel, agents and the financial printer employed
in connection with the transactions hereunder in its sole and absolute
discretion.

(i) ADP and Broadridge shall take all actions necessary so that the Broadridge
Certificate of Incorporation and the Broadridge Bylaws shall be in effect at or
prior to the Effective Time.

(j) ADP and Broadridge shall take all such actions as ADP, in consultation with
Broadridge but ultimately in its sole and absolute discretion, determines are
necessary or appropriate under applicable federal or state securities or blue
sky laws of the United States (and any comparable laws under any foreign
jurisdiction) in connection with the Distribution.

Section 3.2 The Distribution. Subject to the satisfaction or waiver of the
conditions set forth in Section 3.3, the actions set forth in this Section 3.2
shall be taken on the Distribution Date.

(a) ADP shall effect the Distribution by causing all of the issued and
outstanding shares of Broadridge Common Stock beneficially owned by ADP to be
distributed to record holders of shares of ADP Common Stock as of the Record
Date, other than with respect to shares of ADP Common Stock held in the treasury
of ADP, by means of a pro rata dividend of such Broadridge Common Stock to such
record holders of shares of ADP Common Stock, on the terms and subject to the
conditions set forth in this Agreement.

(b) Each record holder of ADP Common Stock on the Record Date (or such holder’s
designated transferee or transferees), other than in respect of shares of ADP
Common Stock held in the treasury of ADP, will be entitled to receive in the
Distribution, one (1) share of Broadridge Common Stock with respect to every
four (4) shares of ADP Common Stock held by such record holder on the Record
Date. ADP shall direct the Distribution Agent to distribute on the Distribution
Date or as soon as

 

20



--------------------------------------------------------------------------------

reasonably practicable thereafter the appropriate number of shares of Broadridge
Common Stock to each such record holder or designated transferee(s) of such
holder of record.

(c) ADP shall direct the Distribution Agent to determine, as soon as is
practicable after the Distribution Date, the number of fractional shares, if
any, of Broadridge Common Stock allocable to each holder of record of ADP Common
Stock entitled to receive Broadridge Common Stock in the Distribution and to
promptly thereafter aggregate all such fractional shares and sell the whole
shares obtained thereby, in open market transactions or otherwise at the
then-prevailing trading prices, and to cause to be distributed to each such
holder, in lieu of any fractional share, such holder’s ratable share of the
proceeds of such sale, after making appropriate deductions of the amounts
required to be withheld for federal income tax purposes and after deducting an
amount equal to all brokerage charges, commissions and transfer taxes attributed
to such sale.

(d) Any Broadridge Common Stock or cash in lieu of fractional shares with
respect to Broadridge Common Stock that remains unclaimed by any holder of
record 180 days after the Distribution Date shall be delivered to Broadridge.
Broadridge shall hold such Broadridge Common Stock and/or cash for the account
of such holder of record and any such holder of record shall look only to
Broadridge for such Broadridge Common Stock and/or cash, if any, in lieu of
fractional share interests, subject in each case to applicable escheat or other
abandoned property laws.

Section 3.3 Conditions to Distribution. The obligation of ADP to consummate the
Distribution is subject to the prior or simultaneous satisfaction, or waiver by
ADP, in its sole and absolute discretion, of each of the following conditions:

(a) final approval of the Distribution shall have been given by the Board of
Directors of ADP, and the Board of Directors of ADP shall have declared the
dividend of Broadridge Common Stock, each such action in its sole and absolute
discretion;

(b) the Registration Statement shall have been filed with, and declared
effective by, the SEC, and there shall be no stop-order in effect with respect
thereto and the Information Statement shall have been mailed to ADP
shareholders;

(c) the actions and filings necessary or appropriate under applicable federal
and state securities laws of the United States (and any comparable laws under
any foreign jurisdictions) in connection with the Distribution (including, if
applicable, any actions and filings relating to the Registration Statement) and
any other necessary and applicable Consents from any Governmental Authority
shall have been taken, obtained and, where applicable, have become effective or
been accepted, each as the case may be;

 

21



--------------------------------------------------------------------------------

(d) the Broadridge Common Stock to be delivered in the Distribution shall have
been approved for listing on the NYSE, subject to official notice of issuance;

(e) no order, injunction or decree issued by any Governmental Authority or other
legal restraint or prohibition preventing the consummation of the
Pre-Distribution Transactions or the Distribution or any of the other
transactions contemplated by this Agreement or any Ancillary Agreement shall
have been threatened or be in effect;

(f) ADP shall have received a tax opinion from Paul, Weiss, Rifkind, Wharton &
Garrison LLP, in form and substance satisfactory to ADP, to the effect that the
LLC Conversion and the Distribution will qualify as a tax-free spin-off under
Sections 368(a)(1)(D) and 355 of the Code, and the private letter ruling issued
to ADP by the Internal Revenue Service regarding the tax-free status of the
transactions contemplated hereunder shall not have been revoked or materially
amended;

(g) ADP shall have established the Record Date and shall have given the NYSE not
less than ten (10) days’ advance notice of the Record Date in compliance with
Rule 10b-17 under the Exchange Act and Rule 204.21 of the NYSE Listed Company
Manual;

(h) the Distribution will not violate or result in a breach of Law or any
material agreement;

(i) all material Consents required in connection with the transactions
contemplated hereby (that are not referred to in Section 3.3(c)) shall have been
received and be in full force and effect;

(j) each of the Pre-Distribution Transactions shall have been consummated in
accordance with this Agreement;

(k) the Ancillary Agreements shall have been duly executed and delivered and
such agreements shall be in full force and effect and the parties thereto shall
have performed or complied with all of their respective covenants, obligations
and agreements contained herein and therein and as required to be performed or
complied with prior to the Effective Time; and

(l) the Board of Directors of ADP shall have not determined that any event or
development shall have occurred or exists, or might occur or exist, that makes
it inadvisable to effect the Distribution.

Each of the foregoing conditions is for the sole benefit of ADP and ADP may, in
its sole and absolute discretion, determine whether to waive any such condition.
Any determination made by ADP, in its sole and absolute discretion, prior to the
Distribution concerning the satisfaction or waiver of any or all of the
conditions set forth in this Section 3.3 shall be conclusive and binding on the
Parties. Each Party will use good faith efforts to keep the other Party apprised
of its efforts with respect to, and the status of, each of the foregoing
conditions.

 

22



--------------------------------------------------------------------------------

ARTICLE IV

SURVIVAL AND INDEMNIFICATION; RELEASE

Section 4.1 Survival of Agreements. All covenants and agreements of the Parties
contained in this Agreement shall survive the Pre-Distribution Transactions and
the Distribution.

Section 4.2 Indemnification by Broadridge. Broadridge shall indemnify, defend,
release and hold harmless ADP, each member of the ADP Group and each of their
respective directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “ADP
Indemnified Parties”), from and against any and all Losses or Liabilities of the
ADP Indemnified Parties relating to, arising out of or resulting from any of the
following items regardless of whether arising from or alleged to arise from
negligence, recklessness, violation of Law, fraud, misrepresentation or
otherwise (without duplication):

(a) the failure of Broadridge or any other member of the Broadridge Group or any
other Person to pay, perform or otherwise promptly discharge any Broadridge
Liability or any contract, agreement or arrangement included in the Broadridge
Assets in accordance with their respective terms, whether arising prior to, on
or after the Distribution Date;

(b) any Broadridge Liability, any Broadridge Asset or the Broadridge Business,
whether arising prior to, on or after the Distribution Date;

(c) any breach by Broadridge or any member of the Broadridge Group of this
Agreement;

(d) except to the extent set forth in Section 4.3(d), any untrue statement or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, contained in the Registration Statement or
the Information Statement or in any registration statement filed by Broadridge
(or related prospectus) in connection with the Distribution;

(e) the failure by Broadridge to substitute a member of the Broadridge Group for
any member of the ADP Group as guarantor or primary obligor for any Broadridge
Agreement or Broadridge Liability according to the terms and conditions of
Section 2.3(f)(ii) (except as otherwise provided in such Section); and

(f) the failure by Broadridge to perform in connection with any Delayed Transfer
Asset and/or Liability held by ADP for Broadridge’s benefit pursuant to
Section 2.3(b).

 

23



--------------------------------------------------------------------------------

Section 4.3 Indemnification by ADP. ADP shall indemnify, defend, release and
hold harmless Broadridge, each member of the Broadridge Group and each of their
respective directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Broadridge
Indemnified Parties,” and, together with ADP Indemnified Parties, the
“Indemnified Parties”), from and against any and all Losses or Liabilities of
the Broadridge Indemnified Parties relating to, arising out of or resulting from
any of the following items regardless of whether arising from or alleged to
arise from negligence, recklessness, violation of Law, fraud, misrepresentation
or otherwise (without duplication):

(a) the failure of ADP or any other member of the ADP Group or any other Person
to pay, perform or otherwise promptly discharge any ADP Liability or any
contract, agreement or arrangement included in the ADP Assets in accordance with
their respective terms, whether arising prior to, on or after the Distribution
Date;

(b) any ADP Liability, ADP Asset or the ADP Business, whether arising prior to,
on or after the Distribution Date;

(c) any breach by ADP or any member of the ADP Group of this Agreement;

(d) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only
with respect to the information contained in the Registration Statement or the
Information Statement that is set forth on Schedule 4.3(d);

(e) the failure by ADP to substitute a member of the ADP Group for any member of
the Broadridge Group as guarantor or primary obligor for any ADP agreement or
ADP Liability according to the terms and conditions of Section 2.3(f)(i) (except
as otherwise provided in such Section); and

(f) the failure by ADP to perform in connection with any Delayed Transfer Asset
and/or Liability held by Broadridge for ADP’s benefit pursuant to
Section 2.3(b).

Section 4.4 Insurance.

(a) Each of ADP and Broadridge shall use its respective commercially reasonable
efforts to collect any proceeds under its respective available and applicable
third party insurance policies to which it or any of its Subsidiaries is
entitled prior to seeking indemnification under this Agreement, where allowed;
provided, however, that any such actions by an Indemnified Party will not
relieve the Indemnifying Party of any of its obligations under this Agreement,
including the Indemnifying Party’s obligation to pay directly or reimburse the
Indemnified Party for costs and expenses actually incurred by the Indemnified
Party.

 

24



--------------------------------------------------------------------------------

(b) The amount of any Loss subject to indemnification pursuant to this Agreement
will be reduced by any amounts actually recovered (including insurance proceeds
or other amounts actually recovered under insurance policies, net of any
out-of-pocket costs or expenses incurred in the collection thereof), whether
retroactively or prospectively, by the Indemnified Party from any third Person
with respect to such Loss. If any Indemnified Party recovers an amount from a
third Person in respect of any Loss for which indemnification is provided in
this Agreement after the full amount of such indemnifiable Loss has been paid by
an Indemnifying Party or after an Indemnifying Party has made a payment of such
indemnifiable Loss and the amount received from the third Person exceeds the
remaining unpaid balance of such indemnifiable Loss, then the Indemnified Party
will promptly remit to the Indemnifying Party the excess (if any) of (i) the sum
of the amount previously paid by such Indemnifying Party in respect of such
indemnifiable Loss plus the amount received by such Indemnified Party from such
third Person in respect of such indemnifiable Loss (after deducting any costs
and expenses that have not yet been paid or reimbursed by the Indemnifying
Party), minus (ii) the full amount of such indemnifiable Loss. An insurer or
other third Person who would otherwise be obligated to pay any Loss shall not be
relieved of the responsibility with respect thereto by virtue of the
indemnification provisions hereof or, solely by virtue of the indemnification
provisions hereof, have any subrogation rights with respect thereto, it being
understood and agreed that no insurer or any third Person shall be entitled to a
“windfall” (i.e., a benefit it would not be entitled to receive in the absence
of the indemnification provisions) by virtue of the indemnification provisions
hereof.

Section 4.5 Procedures for Indemnification of Third Party Claims.

(a) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by any Person who is not a member of the ADP Group or the Broadridge
Group of any claim, or of the commencement by any such Person of any Action,
with respect to which an Indemnifying Party may be obligated to provide
indemnification to such Indemnified Party pursuant to Section 4.2 or
Section 4.3, or any other Section of this Agreement or any Ancillary Agreement
(collectively, a “Third Party Claim”), such Indemnified Party shall give such
Indemnifying Party prompt written notice thereof and, in any event, within ten
(10) days after such Indemnified Party received notice of such Third Party
Claim. Any such notice shall describe the Third Party Claim in reasonable
detail, including, if known, the amount of the Liability for which
indemnification may be available. Notwithstanding the foregoing, the failure of
any Indemnified Party or other Person to give notice as provided in this
Section 4.5(a) shall not relieve the related Indemnifying Party of its
obligations under this Article IV, except to the extent that such Indemnifying
Party is actually prejudiced by such failure to give notice.

(b) An Indemnifying Party may elect (but is not required) to assume the defense
of and defend, at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party in accordance with Section 4.5(a)
(or sooner, if the nature of such Third Party Claim so requires), the
Indemnifying Party

 

25



--------------------------------------------------------------------------------

shall notify the Indemnified Party of its election whether the Indemnifying
Party will assume responsibility for defending such Third Party Claim, which
election shall specify any reservations or exceptions. If, in such notice, the
Indemnifying Party elects to assume the defense of a Third Party Claim, the
Indemnified Party shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel shall be the expense solely of such
Indemnified Party.

(c) If, in such notice, an Indemnifying Party elects not to assume
responsibility for defending a Third Party Claim, or fails to notify an
Indemnified Party of its election as provided in Section 4.5(b), such
Indemnified Party may defend such Third Party Claim at the cost and expense of
the Indemnifying Party.

(d) The Indemnifying Party shall have the right to compromise or settle a Third
Party Claim the defense of which it shall have assumed pursuant to
Section 4.5(b), and any such settlement or compromise made or caused to be made
of a Third Party Claim in accordance with this Article IV shall be binding on
the Indemnified Party in the same manner as if a final judgment or decree had
been entered by a court of competent jurisdiction in the amount of such
settlement or compromise. Notwithstanding the foregoing sentence, without the
express prior consent of the Indemnified Party, the Indemnifying Party shall not
have the right to admit culpability on behalf of the Indemnified Party and shall
not compromise or settle a Third Party Claim unless the compromise or settlement
includes, as a part thereof, an unconditional release of the Indemnified Party
from Liability with respect to such Third Party Claim and does not require the
Indemnified Party to make any payment that is not fully indemnified under this
Agreement or to be subject to any non-monetary remedy; provided, however, that
if the Indemnified Party unreasonably withholds a consent required by this
sentence to the terms of a compromise or settlement of a Third Party Claim
proposed to the Indemnified Party by the Indemnifying Party, the Indemnifying
Party’s obligation to indemnify the Indemnified Party for such Third Party Claim
shall not exceed the total amount that had been proposed in such compromise or
settlement offer plus the amount of all expenses incurred by the Indemnified
Party with respect to such Third Party Claim through the date on which such
consent was requested.

(e) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnified Party in connection with any Third Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnified
Party as to any events or circumstances in respect of which such Indemnified
Party may have any right, defense or claim relating to such Third Party Claim
against any claimant or plaintiff asserting such Third Party Claim or against
any other Person. Such Indemnified Party shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right, defense or claim.

(f) The provisions of Section 4.2 through Section 4.6 shall not apply to matters
that are governed by the Tax Allocation Agreement.

 

26



--------------------------------------------------------------------------------

Section 4.6 Procedures for Indemnification of Non-Third Party Claims. Any claim
with respect to a Liability that does not result from a Third Party Claim shall
be asserted by written notice given by the Indemnified Party to the Indemnifying
Party. Such Indemnifying Party shall have a period of thirty (30) days after the
receipt of such notice within which to respond thereto. If such Indemnifying
Party does not respond in writing within such 30-day period, such Indemnifying
Party shall be deemed to have agreed to accept responsibility to make payment.
If such Indemnifying Party (i) does not respond within such 30-day period or
(ii) rejects such claim in whole or in part and does not deliver a Dispute
Escalation Notice pursuant to Section 10.8 within such 30-day period, such
Indemnified Party shall be free to pursue such remedies as may be available to
such Party as contemplated by this Agreement.

Section 4.7 Survival of Indemnities. The rights and obligations of each of ADP
and Broadridge and their respective Indemnified Parties under this Article IV
shall survive the sale or other transfer by any Party of any of its Assets or
Businesses or the assignment by it of any Liabilities.

Section 4.8 Remedies Cumulative. The remedies provided in this Article IV shall
be cumulative and shall not preclude assertion by any Indemnified Party of any
other rights or the seeking of any and all other remedies against any
Indemnifying Party; provided, that the procedures set forth in this Article IV
shall be the exclusive procedures governing any indemnity action brought under
this Agreement.

Section 4.9 Ancillary Agreements. Notwithstanding anything in this Agreement to
the contrary, to the extent any Ancillary Agreement contains any indemnification
obligation relating to any ADP Liability, ADP Asset, Broadridge Liability or
Broadridge Asset contributed, assumed, retained, transferred, delivered or
conveyed pursuant to such Ancillary Agreement, the indemnification obligations
contained herein shall not apply to such ADP Liability, ADP Asset, Broadridge
Liability or Broadridge Asset and instead the indemnification obligations set
forth in such Ancillary Agreement shall govern with regard to such ADP Asset,
ADP Liability, Broadridge Asset or Broadridge Liability.

Section 4.10 Mutual Release.

(a) Except as provided in Section 4.10(c), effective as of the Effective Time,
ADP does hereby, on behalf of itself and each other member of the ADP Group,
their respective Affiliates (other than any member of the Broadridge Group),
successors and assigns, and all Persons who at any time prior to the Effective
Time have been stockholders (other than any member of the Broadridge Group),
directors, officers, agents or employees of any member of the ADP Group (in each
case, in their respective capacities as such) (the “ADP Releasors”),
unconditionally and irrevocably release and discharge each of Broadridge, the
other members of the Broadridge Group, their respective Affiliates (other than
any member of the ADP Group), successors and assigns, and all Persons who at any
time prior to the Effective Time have been stockholders, directors, officers,
agents or employees of any member of the Broadridge Group (in each case, in
their respective capacities as such), and their respective heirs, executors,
trustees,

 

27



--------------------------------------------------------------------------------

administrators, successors and assigns (the “Broadridge Parties”), from any and
all Liabilities existing or arising in connection with the implementation of the
Separation (the “ADP Claims”); and the ADP Releasors hereby, unconditionally and
irrevocably agree not to initiate proceedings with respect to, or institute,
assert or threaten to assert, any ADP Claim.

(b) Except as provided in Section 4.10(c), effective as of the Effective Time,
Broadridge does hereby, on behalf of itself and each other member of the
Broadridge Group, their respective Affiliates (other than any member of the ADP
Group), successors and assigns, and all Persons who at any time prior to the
Effective Time have been stockholders, directors, officers, agents or employees
of any member of the Broadridge Group (in each case, in their respective
capacities as such) (the “Broadridge Releasors”), unconditionally and
irrevocably release and discharge each of ADP, the other members of the ADP
Group, their respective Affiliates (other than any member of the Broadridge
Group), successors and assigns, and all Persons who at any time prior to the
Effective Time have been stockholders (other than any member of the Broadridge
Group), directors, officers, agents or employees of any member of the ADP Group
(in each case, in their respective capacities as such), and their respective
heirs, executors, trustees, administrators, successors and assigns (the “ADP
Parties”), from any and all Liabilities existing or arising in connection with
the implementation of the Separation (the “Broadridge Claims”); and the
Broadridge Releasors hereby unequivocally, unconditionally and irrevocably agree
not to initiate proceedings with respect to, or institute, assert or threaten to
assert, any Broadridge Claim.

(c) Nothing contained in Section 4.10(a) or 4.10(b) shall impair any right of
any Person to enforce this Agreement or any Ancillary Agreement, nor shall
anything contained in this Agreement or any Ancillary Agreement be interpreted
as terminating as of the Effective Time any rights under this Agreement or any
Ancillary Agreement. For purposes of clarification, nothing contained in
Section 4.10(a) or 4.10(b) shall release any Person from:

(i) any Liability provided in or resulting from this Agreement or any of the
Ancillary Agreements (including for greater certainty, any Liability resulting
or flowing from any breaches of such agreements that arose prior to the
Effective Time);

(ii) with respect to ADP, any ADP Liability and, with respect to Broadridge, any
Broadridge Liability;

(iii) any Liability that the Parties may have under Article IV with respect to
Third Party Claims;

(iv) any Liability for unpaid Inter-Group Indebtedness; or

(v) any Liability the release of which would result in the release of any Person
other than a Person released pursuant to this Section 4.10.

 

28



--------------------------------------------------------------------------------

In addition, nothing contained in this Section 4.10(a) shall release ADP from
honoring its existing obligations to indemnify any director, officer or employee
of Broadridge who was a director, officer or employee of ADP or any other member
of the ADP Group on or prior to the Effective Time, to the extent that such
director, officer or employee becomes a named defendant in any litigation
involving ADP or any other member of the ADP Group and was entitled to such
indemnification pursuant to then existing obligations.

(d) ADP shall not make, and shall not permit any other member of the ADP Group
to make, any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or any indemnification, against
Broadridge or any other member of the Broadridge Group or any other Person
released pursuant to Section 4.10(a), with respect to any Liabilities released
pursuant to Section 4.10(a). Broadridge shall not make, and shall not permit any
other member of the Broadridge Group to make, any claim or demand, or commence
any Action asserting any claim or demand, including any claim of contribution or
any indemnification, against ADP or any other member of the ADP Group or any
other Person released pursuant to Section 4.10(b), with respect to any
Liabilities released pursuant to Section 4.10(b).

ARTICLE V

ANCILLARY AGREEMENTS

Section 5.1 Data Center Outsourcing Services Agreement. All matters relating to
or arising out of ADP’s data center shall be governed by the Data Center
Outsourcing Services Agreement, except as may be expressly stated herein or
therein. In the event of any inconsistency with respect to such matters between
the Data Center Outsourcing Services Agreement and this Agreement or any other
Ancillary Agreement, the Data Center Outsourcing Services Agreement shall govern
to the extent of the inconsistency.

Section 5.2 Employee Matters Agreement. All matters relating to or arising out
of any employee benefit, compensation or welfare arrangement in respect of any
present and former employee of the ADP Group or the Broadridge Group shall be
governed by the Employee Matters Agreement, except as may be expressly stated
herein or therein. In the event of any inconsistency with respect to such
matters between the Employee Matters Agreement and this Agreement or any other
Ancillary Agreement, the Employee Matters Agreement shall govern to the extent
of the inconsistency.

Section 5.3 Intellectual Property Transfer Agreement. All matters relating to
the ownership and right to use intellectual property, including the “ADP” name,
shall be governed exclusively by the Intellectual Property Transfer Agreement,
except as may be expressly stated herein or therein. In the event of any
inconsistency with respect to such matters between the Intellectual Property
Transfer Agreement and this Agreement or any other Ancillary Agreement, the
Intellectual Property Transfer Agreement shall govern to the extent of the
inconsistency.

 

29



--------------------------------------------------------------------------------

Section 5.4 Tax Allocation Agreement. All matters relating to Taxes shall be
governed exclusively by the Tax Allocation Agreement, except as may be expressly
stated herein or therein. In the event of any inconsistency with respect to such
matters between the Tax Allocation Agreement and this Agreement or any other
Ancillary Agreement, the Tax Allocation Agreement shall govern to the extent of
the inconsistency.

Section 5.5 Transition Services Agreement. All matters relating to the provision
of support and other services by the ADP Group to the Broadridge Group after the
Effective Time, covered by the Transition Services Agreement, shall be governed
exclusively by the Transition Services Agreement, except as may be expressly
stated herein or therein. In the event of any inconsistency with respect to such
matters between the Transition Services Agreement and this Agreement or any
other Ancillary Agreement, the Transition Services Agreement shall govern to the
extent of the inconsistency.

ARTICLE VI

CERTAIN ADDITIONAL COVENANTS

Section 6.1 Consents for Business. After the Effective Time, each Party shall
cause the appropriate members of its respective Group to prepare and file with
the appropriate Governmental Authorities applications for the transfer or
issuance, as each of the Parties determines is necessary or advisable, to its
Group of all material Consents required for the members of its Group to operate
its Business. The members of the Broadridge Group and the members of the ADP
Group shall cooperate and use all reasonable efforts to secure the transfer or
issuance of such Consents.

Section 6.2 Additional Consents. In addition to the actions described in
Section 6.1, the members of the ADP Group and the members of the Broadridge
Group shall cooperate to make all other filings and to give notice to and obtain
any Consent required or advisable to consummate the transactions that are
contemplated to occur from and after the Effective Time by this Agreement and
the Ancillary Agreements.

Section 6.3 Further Assurances.

(a) Each of the Parties shall use its commercially reasonable efforts, on and
after the Distribution Date, to take, or cause to be taken, all actions, and to
do, or cause to be done, all things, reasonably necessary, proper or advisable
under applicable Laws, regulations and agreements to consummate and make
effective the transactions contemplated by this Agreement and the Ancillary
Agreements.

(b) Without limiting the foregoing, on and after the Distribution Date, each
Party shall cooperate with the other Party, and without any further
consideration, but at the expense of the requesting Party, cause to be executed
and delivered, all instruments, including instruments of conveyance, assignment
and transfer, and make all filings with, and to obtain all Consents, under any
permit, license, agreement, indenture or other instrument, and take all such
other actions as either Party

 

30



--------------------------------------------------------------------------------

may request to be taken by any other Party from time to time, consistent with
the terms of this Agreement and the Ancillary Agreements, in order to effectuate
the provisions and purposes of this Agreement and the Ancillary Agreements and,
to the extent necessary, (i) the transfer of any Broadridge Asset from any
member of the ADP Group to any member of the Broadridge Group and the assignment
and assumption of any Broadridge Liability by any member of the Broadridge Group
and (ii) the transfer of any ADP Asset from any member of the Broadridge Group
to any member of the ADP Group and the assignment and assumption of any ADP
Liability by any member of the ADP Group, and the other transactions
contemplated hereby and thereby; provided that neither Party shall be obligated
to make any payment, incur any obligation or grant any concession, other than
the payment of ordinary and customary fees to Governmental Authorities.

(c) ADP and Broadridge, in their respective capacities as direct and indirect
stockholders of their respective Subsidiaries, shall each properly ratify or
cause to be taken any actions that are reasonably necessary or desirable to be
taken by ADP and Broadridge, or any of their respective Subsidiaries, as the
case may be, to effectuate the transactions contemplated by this Agreement and
any Ancillary Agreement.

(d) Each of the Parties shall, and shall cause each of the members of their
respective Groups, at the request of the other, to use its commercially
reasonable efforts to obtain, or cause to be obtained, any Consent, substitution
or amendment required to novate (including with respect to any federal
government contract) or assign all obligations under agreements, leases,
licenses and other obligations or Liabilities of any nature whatsoever that
constitute Broadridge Liabilities or ADP Liabilities, as the case may be, or to
obtain in writing the unconditional release of all parties to such arrangements
other than any member of either the Broadridge Group or the ADP Group, as the
case may be, so that, in any such case, such Group will be solely responsible
for all such Liabilities.

(e) In the event that at any time and from time to time after the Effective Time
any member of the ADP Group shall receive or otherwise possess any Broadridge
Asset, ADP shall or shall cause such member of the ADP Group to promptly
transfer such Broadridge Asset to Broadridge or its Affiliate or designee.

(f) In the event that at any time and from time to time after the Effective Time
any member of the Broadridge Group shall receive or otherwise possess any ADP
Asset, Broadridge shall or shall cause such member of the Broadridge Group to
promptly transfer such ADP Asset to ADP or its Affiliate or designee.

Section 6.4 Future Activities. Following the Effective Time and except as set
forth in any Ancillary Agreement, no member of either Group shall have any duty
to refrain from (i) engaging in the same or similar activities or lines of
business as any member of the other Group, (ii) conducting its business with any
potential or actual supplier or customer of any member of the other Group or
(iii) engaging in, or refraining from, any other activities whatsoever relating
to any of the potential or actual suppliers or customers of any member of the
Group.

 

31



--------------------------------------------------------------------------------

Section 6.5 Settlement of Certain Insurance Claims.

(a) Notwithstanding the provisions of Section 2.3(a), the Parties acknowledge
and agree that, following the Distribution Date, Broadridge may make claims
arising out of occurrences or events relating to the Broadridge Business that
occurred prior to the Distribution Date against applicable insurance policies of
ADP covering periods prior to the Distribution Date (the “Pre-Distribution
Policies”), in accordance with the terms and subject to the conditions of such
Pre-Distribution Policies. ADP shall not be responsible to negotiate,
investigate, defend, settle or otherwise handle such claims on behalf of
Broadridge. Notwithstanding the foregoing, each Party agrees to keep the other
Party apprised of the status of any such claims and to cooperate and assist the
other Party in a commercially reasonable manner in connection with the
communications and discussions with the applicable insurance providers under the
Pre-Distribution Policies. ADP shall instruct the applicable insurance carrier
to negotiate with and accept proof of Loss directly from Broadridge with respect
to such claims, and to pay such claims directly to Broadridge. ADP and
Broadridge each agree to provide necessary releases to resolve claim
settlements.

(b) To the extent that the limits of any Pre-Distribution Policies preclude
payment in full of Unrelated Claims filed by ADP and Broadridge, the insurance
proceeds available under such policies shall be paid to ADP and/or Broadridge on
a FIFO Basis.

(c) In the event that, after the Distribution Date, ADP and Broadridge file
Related Claims under any Pre-Distribution Policies, each of Broadridge and ADP
shall receive a pro rata amount of the available insurance proceeds, based on
the relationship the Loss incurred by each such Party bears to the total Loss to
both such Parties from the occurrence or event underlying the Related Claims.

Section 6.6 Transitional Use of ADP Name. ADP agrees that the Broadridge Group
shall have a royalty-free, non-exclusive, non-transferable right to use the
trademark “ADP” and the “ADP” logo only in the following manner: (i) to the
extent reasonably required during a transitional period not to exceed one
(1) year following the Distribution Date; provided Broadridge is diligently
transitioning off of such use during such time; (ii) solely to the extent that
any tangible materials acquired by the Broadridge Group hereunder contain the
“ADP” trademark or “ADP” logo at the time such tangible materials are acquired
by the Broadridge Group hereunder, for a transitional period not to exceed six
(6) months following the Distribution Date; and (iii) solely with respect to
software releases acquired by the Broadridge Group hereunder and installed at
sites of clients as of the Distribution Date, for a transitional period ending
on the date that a new release of such software has been installed at such
client site by the Broadridge Group but in any event not later than one (1) year
following the Distribution Date; provided that the Broadridge Group shall not be
liable for a breach of this clause (iii) with respect to software used by a
client if such client has not permitted the Broadridge Group to install a new
release in accordance with this clause (iii), provided that the Broadridge Group
shall have used its reasonable commercial efforts to comply with this clause
(iii) and the Broadridge Group is in compliance with this clause (iii) within
two (2) years following

 

32



--------------------------------------------------------------------------------

the Distribution Date. ADP agrees further that the Broadridge Group shall have a
perpetual, royalty-free, non-exclusive, non-transferable right to use the
trademark “ADP” solely with respect to software that contains such trademark at
the time such software is acquired by the Broadridge Group hereunder, provided
that such software is used solely by, and is not made available to persons other
than, the Broadridge Group. ADP agrees further that the Broadridge Group shall
have a perpetual, royalty-free, non-exclusive, non-transferable right to the
trademark “ADP” solely with respect to Legacy Software (defined below) that
(A) contains such trademark at the time the Legacy Software is acquired by the
Broadridge Group hereunder and (B) is installed at sites of clients as of the
Distribution Date. “Legacy Software” shall mean software (and related
documentation) that (i) was originally provided to clients more than three
(3) years before the Distribution Date, (ii) has not been updated with a new
release within the two (2) year period ending on the Distribution Date nor will
be updated with future releases and (iii) is not intended or reasonably expected
to be made available to more than twenty (20) persons at each client site. Any
uses of the “ADP” trademark or the “ADP” logo during the periods referred to
above shall be subject to ADP’s right to approve the manner, style and placement
of the “ADP” trademark or “ADP” logo on or in connection with any materials,
goods or services, except to the extent that any tangible materials acquired by
the Broadridge Group hereunder already contain the “ADP” trademark or “ADP”
logo. All uses of the “ADP” trademark and “ADP” logo by the Broadridge Group
shall inure to the exclusive benefit of ADP, and the Broadridge Group shall
acquire no ownership rights of any kind or nature in and to the “ADP” trademark
or the “ADP” logo by virtue of this transitional right to use such trademark or
logo.

ARTICLE VII

ACCESS TO INFORMATION

Section 7.1 Agreement for Exchange of Information.

(a) Each of ADP and Broadridge, on behalf of its respective Group, agrees to
provide, or cause to be provided, to the other Party and its auditors, at any
time after the Distribution Date, as soon as reasonably practicable after
written request therefor from such other Party, any Information in the
possession or under the control of such respective Group (including access to
such Group’s accountants, personnel and facilities) that the requesting Party
reasonably needs (i) to comply with reporting, disclosure, filing or other
requirements imposed on the requesting Party (including under applicable
securities laws) by a Governmental Authority having jurisdiction over the
requesting Party (including pursuant to Section 7.1(d)), (ii) for use in any
other judicial, regulatory, administrative or other proceeding or in order to
satisfy audit, accounting, claims, regulatory, litigation or other similar
requirements, or (iii) to comply with its obligations under this Agreement or
any Ancillary Agreement; provided, however, that in the event that any Party
reasonably determines that any such provision of Information could be
commercially detrimental to such Party or any member of its Group, violate any
Law or agreement to which such Party or member of its Group is a party, or waive
any attorney-client privilege applicable to such Party or member of its

 

33



--------------------------------------------------------------------------------

Group, the Parties shall take all reasonable measures to permit the compliance
with the obligations pursuant to this Section 7.1(a) in a manner that avoids any
such harm or consequence. ADP and Broadridge intend that any transfer of
Information that would otherwise be within the attorney-client privilege shall
not operate as a waiver of any potentially applicable privilege.

(b) Following the Distribution Date, each Party shall make its employees and
facilities available and accessible during normal business hours and on
reasonable prior notice to provide an explanation of any Information provided
hereunder.

(c) Until the end of the first full ADP fiscal year occurring after the
Distribution Date (and for a reasonable period of time afterwards as required
for each Party to prepare consolidated financial statements or complete a
financial statement audit for the fiscal year during which the Distribution Date
occurs), each Party shall use its commercially reasonable efforts, consistent
with past practice, to enable the other Party to meet its timetable for
dissemination of its financial statements and enable such other Party’s auditors
to timely complete their annual audit and quarterly financial statements.

(d) In order to enable the principal executive officer or officers, principal
financial officer or officers and controller or controllers of the other Party
to make the certifications required of them under SOX §302, within thirty
(30) days following the end of any fiscal quarter during which Broadridge is a
Subsidiary of ADP, each Party shall cause its officers or employees to provide
the other Party with the certification statements of such officers and employees
with respect to such quarter or portion thereof, in substantially the same form
and manner as such officers or employees provided such certification statements
prior to the Distribution Date, or as otherwise agreed upon between the Parties.
Such certification statements shall also reflect any changes in certification
statements necessitated by the Separation, Distribution and any other
transactions related thereto.

Section 7.2 Ownership of Information. Any Information owned by one Group that is
provided to a requesting Party pursuant to Section 7.1 shall be deemed to remain
the property of the providing Party. Unless specifically set forth herein or in
any Ancillary Agreement, nothing contained in this Agreement shall be construed
as granting or conferring rights of license or otherwise in any such
Information.

Section 7.3 Compensation for Providing Information. The Party requesting such
Information agrees to reimburse the other Party for the reasonable out-of-pocket
costs, if any, of creating, gathering and copying such Information or for
providing explanations of Information provided, to the extent that such costs
are incurred for the benefit of the requesting Party by or on behalf of such
other Party’s Group. Except as may be specifically provided elsewhere in this
Agreement or in any other Ancillary Agreement, such costs shall be computed in
accordance with the providing Party’s reasonable standard methodology and
procedures.

 

34



--------------------------------------------------------------------------------

Section 7.4 Record Retention. Except as otherwise required or agreed in writing,
or as otherwise provided in the Tax Allocation Agreement, each Party shall use
its commercially reasonable efforts to retain, in accordance with such Party’s
record retention policies in effect from time to time, applicable to such
Information, all significant Information in such Party’s possession or under its
control relating to the Business, Assets or Liabilities of the other Party, and,
for a period of two (2) years following the Distribution Date, prior to
destroying or disposing of any such Information, (a) the Party proposing to
dispose of or destroy any such Information shall use its commercially reasonable
efforts to provide no less than thirty (30) days’ prior written notice to the
other Party, specifying the Information proposed to be destroyed or disposed of
and (b) if, prior to the scheduled date for such destruction or disposal, the
other Party requests in writing that any of the Information proposed to be
destroyed or disposed of be delivered to such other Party, the Party proposing
to dispose of or destroy such Information shall promptly arrange for the
delivery of the requested Information to a location specified by, and at the
expense of, the requesting Party; provided, however, that in the event that any
Party reasonably determines that any such provision of Information could be
commercially detrimental to such Party or any member of its Group, violate any
Law or agreement to which such Party or member of its Group is a party, or waive
any attorney-client privilege applicable to such Party or member of its Group,
the Parties shall take all reasonable measures to permit the compliance with the
obligations pursuant to this Section 7.4 in a manner that avoids any such harm
or consequence. ADP and Broadridge intend that any transfer of Information that
would otherwise be within the attorney-client privilege shall not operate as a
waiver of any potentially applicable privilege.

Section 7.5 Limitation of Liability. Notwithstanding Article IV, no Party shall
have any Liability to the other Party in the event that any Information
exchanged or provided pursuant to this Agreement (and not otherwise constituting
part of this Agreement, its Exhibits or Schedules) is found to be inaccurate. No
Party shall have any Liability to the other Party if any Information is disposed
of or destroyed after complying with its obligations under Section 7.4 with
respect to the retention of such Information.

Section 7.6 Other Agreements Providing for Exchange of Information. The rights
and obligations granted under this Article VII are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in any Ancillary Agreement. The
provisions of Section 7.1 through Section 7.7 shall not apply to matters
governed by the Tax Allocation Agreement.

Section 7.7 Production of Witnesses; Records; Cooperation.

(a) Except in the case of an Action by one Party against another Party (which
shall be governed by such discovery rules as may be applicable thereto), each
Party shall use its commercially reasonable efforts to make available to the
other Party, upon written request, the former, current and future directors,
officers,

 

35



--------------------------------------------------------------------------------

employees, other personnel and agents of the members of its respective Group as
witnesses and any books, records or other documents within its control or which
it otherwise has the ability to make available, to the extent that any such
Person (giving consideration to business demands of such directors, officers,
employees, other personnel and agents) or books, records or other documents may
reasonably be required in connection with any Action in which the requesting
Party may from time to time be involved, regardless of whether such Action is a
matter with respect to which indemnification may be sought hereunder. The
requesting Party shall bear all reasonable out-of-pocket costs and expenses in
connection therewith.

(b) If an Indemnifying Party chooses to defend or to seek to compromise or
settle any Third Party Claim, the Indemnified Party shall use its commercially
reasonable efforts to make available to the Indemnifying Party, upon written
request, the former, current and future directors, officers, employees, other
personnel and agents of the members of its respective Group as witnesses and any
books, records or other documents within its control or which it otherwise has
the ability to make available, to the extent that any such Person (giving
consideration to business demands of such directors, officers, employees, other
personnel and agents) or books, records or other documents may reasonably be
required in connection with such defense, settlement or compromise, and shall
otherwise cooperate in such defense, settlement or compromise.

(c) Without limiting the foregoing, the Parties shall cooperate and consult, and
shall cause each member of its respective Group to cooperate and consult, to the
extent reasonably necessary with respect to any Actions and any Related Claims
with respect thereto.

(d) Without limiting any provision of this Section 7.7, each of the Parties
agrees to cooperate, and to cause each member of its respective Group to
cooperate, at the other Party’s sole cost and expense, with the other Party and
each member of its respective Group in the defense of any claim that the
Business of the other Party or its Group members infringes upon or
misappropriates third Person Intellectual Property and shall not acknowledge or
concede, or permit any member of its respective Group to acknowledge or concede
(i) that the Business of the other Party or its Group members infringes upon
such third Person Intellectual Property (ii) or that such third Person
Intellectual Property is valid or enforceable, in a manner that would hamper or
undermine the defense of such infringement or misappropriation claim.

(e) In connection with any matter contemplated by this Section 7.7, the Parties
will enter into a mutually acceptable joint defense agreement so as to maintain
to the extent practicable any applicable attorney-client privilege or work
product immunity of any member of any Group.

Section 7.8 Confidentiality.

(a) General. Each Party acknowledges (i) that such Party has in its possession
and, in connection with this Agreement and the Ancillary Agreements

 

36



--------------------------------------------------------------------------------

such Party will receive, Information of the other Party that is not available to
the general public, and (ii) that such Information may constitute, contain or
include material non-public Information of the other Party. Subject to
Section 7.8(c), as of the Distribution Date, ADP, on behalf of itself and each
of its Affiliates, and Broadridge, on behalf of itself and each of its
Affiliates, agrees to hold, and to cause its respective directors, officers,
employees, agents, third party contractors, vendors, accountants, counsel and
other advisors and representatives to hold, in strict confidence, with at least
the same degree of care that such Party applies to its own confidential and
proprietary Information pursuant to its applicable policies and procedures in
effect as of the Distribution Date, all Information (including Information
received and/or obtained pursuant to Section 7.1) concerning the other Party (or
its Business) and such other Party’s Affiliates (or their respective Business)
that is either in its possession (including Information in its possession prior
to the Distribution Date) or furnished by the other Party or the other Party’s
Affiliates or their respective directors, officers, employees, agents, third
party contractors, vendors, accountants, counsel and other advisors and
representatives at any time pursuant to this Agreement and the Ancillary
Agreements, and will not use such Information other than for such purposes as
may be expressly permitted hereunder, except, in each case, to the extent that
such Information: (i) is or becomes available to the general public, other than
as a result of a disclosure by such Party or its Affiliates or any of their
respective directors, officers, employees, agents, third party contractors,
vendors, accountants, counsel and other advisors and representatives in breach
of this Agreement; (ii) was available to such Party or its Affiliates or becomes
available to such Party or its Affiliates, on a non-confidential basis from a
source other than the other Party hereto, provided, that, the source of such
Information was not bound by a confidentiality obligation with respect to such
Information, or otherwise prohibited from transmitting the Information to such
Party or its Affiliates by a contractual, legal or fiduciary obligation; or
(iii) is independently generated by such Party without use of or reference to
any proprietary or confidential Information of the other Party.

(b) No Disclosure, Compliance with Law, Return or Destruction. Following the
Effective Time, each Party agrees not to release or disclose, or permit to be
released or disclosed, any Information with respect to the other Party to any
other Person, except its directors, officers, employees, agents, third party
contractors, vendors, accountants, counsel, lenders, investors and other
advisors and representatives who need to know such Information in connection
with this Agreement or the Ancillary Agreements or for valid business reasons
relating thereto, and except in compliance with Section 7.8(c). Each Party shall
advise its directors, officers, employees, agents, third party contractors,
vendors, accountants, counsel, lenders, investors and other advisors and
representatives who have been provided with such Information of such Party’s
confidentiality obligations hereunder and that such Information may constitute,
contain or include material non-public Information of the other Party. Following
the Effective Time, each Party shall, and shall cause, its directors, officers,
employees, agents, third party contractors, vendors, accountants, counsel,
lenders, investors and other advisors and representatives who have been provided
with such Information to, use such Information only in accordance with (i) the
terms of this Agreement or the Ancillary Agreements and (ii) applicable Law
(including federal and state securities Laws). Following the Effective Time,
each Party shall promptly, after receiving a written request of the other Party,

 

37



--------------------------------------------------------------------------------

return to the other Party all such Information in a tangible form (including all
copies thereof and all notes, extracts or summaries based thereon) or certify to
the other Party that it has destroyed such Information (and such copies thereof
and such notes, extracts or summaries based thereon), as directed by the other
Party; provided, however, that in no event shall either Party be required to
destroy any hardware that includes Information if such Information is only
accessible to highly skilled computer experts and cannot otherwise be deleted or
destroyed without undue cost or effort (provided that such Information will
remain subject to the confidentiality protection provisions herein).

(c) Protective Arrangements. Notwithstanding anything herein to the contrary, in
the event that, following the Effective Time, either Party or any of its
directors, officers, employees, agents, third party contractors, vendors,
accountants, counsel, lenders, investors and other advisors and representatives
either determines on the advice of its counsel that it is required to disclose
any Information pursuant to applicable Law or the rules or regulations of a
Governmental Authority or receives any demand under lawful process or from any
Governmental Authority to disclose or provide Information of the other Party
that is subject to the confidentiality provisions hereof, such Party shall, if
possible, notify the other Party prior to disclosing or providing such
Information and shall cooperate at the expense of the other Party in seeking any
reasonable protective arrangements requested by such other Party. In the event
that a protective arrangement is not obtained, the Person that received such
request (i) may thereafter disclose or provide such Information to the extent
required by such Law (as so advised by counsel) or by lawful process or such
Governmental Authority, without liability therefor and (ii) shall exercise its
commercially reasonable efforts to have confidential treatment accorded any such
Information so furnished.

ARTICLE VIII

NO REPRESENTATIONS OR WARRANTIES

Section 8.1 NO REPRESENTATIONS OR WARRANTIES. EACH PARTY, ON BEHALF OF ITSELF
AND ALL MEMBERS OF ITS GROUP, UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY
SET FORTH HEREIN OR IN ANY OTHER ANCILLARY AGREEMENT, (A) NO MEMBER OF THE ADP
GROUP, THE BROADRIDGE GROUP OR ANY OTHER PERSON IS, IN THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR IN ANY OTHER AGREEMENT OR DOCUMENT, MAKING ANY
REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, TO ANY
PARTY OR ANY MEMBER OF ANY GROUP IN ANY WAY WITH RESPECT TO ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE BUSINESS, ASSETS, CONDITION OR PROSPECTS
(FINANCIAL OR OTHERWISE) OF, OR ANY OTHER MATTER INVOLVING, ANY ADP ASSETS, ANY
ADP LIABILITIES, THE ADP BUSINESS, ANY BROADRIDGE ASSETS, ANY BROADRIDGE
LIABILITIES OR THE BROADRIDGE BUSINESS, (B) EACH PARTY AND EACH MEMBER OF EACH
GROUP SHALL TAKE ALL OF THE ASSETS, THE BUSINESS AND LIABILITIES TRANSFERRED TO
OR ASSUMED BY IT PURSUANT TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT ON AN

 

38



--------------------------------------------------------------------------------

“AS IS, WHERE IS” BASIS, AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A SPECIFIC PURPOSE OR OTHERWISE ARE HEREBY EXPRESSLY DISCLAIMED, AND
(C) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY APPLICABLE
ANCILLARY AGREEMENT, NONE OF ADP, BROADRIDGE OR ANY MEMBERS OF THE ADP GROUP OR
BROADRIDGE GROUP OR ANY OTHER PERSON MAKES ANY REPRESENTATION OR WARRANTY WITH
RESPECT TO ANY OF THE PRE-DISTRIBUTION TRANSACTIONS OR THE DISTRIBUTION OR THE
ENTERING INTO OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY. EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN ANY ANCILLARY AGREEMENT,
EACH PARTY AND EACH MEMBER OF EACH GROUP SHALL BEAR THE ECONOMIC AND LEGAL RISK
THAT ANY CONVEYANCES OF ASSETS SHALL PROVE TO BE INSUFFICIENT OR THAT THE TITLE
OF ANY MEMBER OF ANY GROUP TO ANY ASSETS SHALL BE OTHER THAN GOOD AND MARKETABLE
AND FREE FROM ENCUMBRANCES.

ARTICLE IX

TERMINATION

Section 9.1 Termination. This Agreement may be terminated by ADP in its sole
discretion at any time prior to the consummation of the Distribution.

Section 9.2 Effect of Termination. In the event of any termination of this
Agreement prior to consummation of the Distribution, neither Party (nor any of
its directors or officers) shall have any Liability or further obligation to the
other Party.

ARTICLE X

MISCELLANEOUS

Section 10.1 Complete Agreement; Representations.

(a) This Agreement, together with the exhibits and schedules hereto and the
Ancillary Agreements, constitutes the entire agreement between the Parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.

(b) ADP represents on behalf of itself and each other member of the ADP Group
and Broadridge represents on behalf of itself and each other member of the
Broadridge Group as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform each of this Agreement and each Ancillary Agreement to which
it is a party and to consummate the transactions contemplated by such
agreements; and

 

39



--------------------------------------------------------------------------------

(ii) this Agreement has been duly executed and delivered by such Person (if such
Person is a Party) and constitutes a valid and binding agreement of it
enforceable in accordance with the terms thereof (assuming the due execution and
delivery thereof by the other Party), and each of the Ancillary Agreements to
which it is or will be a party is or will be duly executed and delivered by it
and will constitute a valid and binding agreement of it enforceable in
accordance with the terms thereof (assuming the due execution and delivery
thereof by the other party or parties to such Ancillary Agreements), except as
such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium and other Laws relating to creditors’
rights generally and by general equitable principles.

Section 10.2 Costs and Expenses. Except as expressly provided in this Agreement
or any Ancillary Agreement, and except with respect to the Transaction Expenses
(defined below) set forth on Schedule 10.2 to be borne by Broadridge, the ADP
Group shall bear all costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement, the
Ancillary Agreements and the transactions contemplated hereby and thereby (the
“Transaction Expenses”) to the extent such costs and expenses are incurred on or
prior to the Distribution Date. Except as expressly provided in this Agreement,
any Ancillary Agreement or Schedule 10.2, each Party shall bear its respective
Transaction Expenses to the extent incurred after the Distribution Date.

Section 10.3 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, without giving effect to
the conflicts of laws principles thereof.

Section 10.4 Notices. All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the Parties at the following addresses or facsimile
numbers:

If to ADP or any member of the ADP Group, to:

Automatic Data Processing, Inc.

One ADP Boulevard

Roseland, New Jersey 07068

Attn: General Counsel

Fax: 973-974-3324

If to Broadridge or any member of the Broadridge Group, to:

Broadridge Financial Solutions

2 Journal Square Plaza

 

40



--------------------------------------------------------------------------------

Jersey City, New Jersey 07306

Attn: General Counsel

Fax: 201-714-3506

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt (in each case regardless of whether such notice,
request or other communication is received by any other Person to whom a copy of
such notice, request or other communication is to be delivered pursuant to this
section). Any party from time to time may change its address, facsimile number
or other information for the purpose of notices to that party by giving notice
specifying such change to the other party.

Section 10.5 Amendment, Modification or Waiver.

(a) Prior to the Effective Time, this Agreement may be amended, modified,
waived, supplemented or superseded, in whole or in part, by ADP in its sole
discretion by execution of a written amendment delivered to Broadridge.
Subsequent to the Effective Time, this Agreement may be amended, modified,
supplemented or superseded only by an instrument signed by duly authorized
signatories of both Parties.

(b) Following the Effective Time, any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed or construed as a waiver of the same or any other
term or condition of this Agreement on any future occasion. All remedies, either
under this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.

Section 10.6 No Assignment; Binding Effect; No Third Party Beneficiaries.

(a) Neither this Agreement nor any right, interest or obligation hereunder may
be assigned by either Party hereto without the prior written consent of the
other Party hereto and any attempt to do so will be void, except that following
the Effective Time each Party hereto may assign any or all of its rights,
interests and obligations hereunder to an Affiliate, provided that any such
Affiliate agrees in writing to be bound by all of the terms, conditions and
provisions contained herein. Subject to the preceding sentence, this Agreement
is binding upon, inures to the benefit of and is enforceable by the Parties
hereto and their respective successors and assigns.

(b) Except for the provisions of Article IV relating to indemnification, the
terms and provisions of this Agreement are intended solely for the

 

41



--------------------------------------------------------------------------------

benefit of each Party hereto and their respective Affiliates, successors or
permitted assigns, and it is not the intention of the Parties to confer third
party beneficiary rights upon any other Person.

Section 10.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 10.8 Negotiation. In the event that any dispute arises between the
Parties that cannot be resolved, either Party shall have the right to refer the
dispute for resolution to the chief financial officers of the Parties by
delivering to the other Party a written notice of such referral (a “Dispute
Escalation Notice”). Following receipt of a Dispute Escalation Notice, the chief
financial officers of the Parties shall negotiate in good faith to resolve such
dispute. In the event that the chief financial officers of the Parties are
unable to resolve such dispute within fifteen (15) business days after receipt
of the Dispute Escalation Notice, either Party shall have the right to refer the
dispute to the chief executive officers of the Parties, who shall negotiate in
good faith to resolve such dispute. In the event that the chief executive
officers of the Parties are unable to resolve such dispute within thirty
(30) business days after the date of the Dispute Escalation Notice, either Party
shall have the right to commence litigation in accordance with Section 10.10.
The Parties agree that all discussions, negotiations and other Information
exchanged between the Parties during the foregoing escalation proceedings shall
be without prejudice to the legal position of a Party in any subsequent Action.

Section 10.9 Specific Performance. From and after the Distribution, in the event
of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement or any Ancillary Agreement, the
Parties agree that the Party or Parties to this Agreement or such Ancillary
Agreement who are or are to be thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief of its or their
rights under this Agreement or such Ancillary Agreement, in addition to any and
all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. The Parties agree that, from and after the
Distribution, the remedies at law for any breach or threatened breach of this
Agreement or any Ancillary Agreement, including monetary damages, are inadequate
compensation for any loss, that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived, and that
any requirements for the securing or posting of any bond with such remedy are
hereby waived.

Section 10.10 New York Forum. Subject to the prior exhaustion of the procedures
set forth in Section 10.8, each of the Parties agrees that, notwithstanding
anything herein, all Actions arising out of or in connection with this Agreement
or any Ancillary Agreement (except to the extent any such Ancillary Agreement
provides otherwise), or for recognition and enforcement of any judgment arising
out of or in connection with the foregoing agreements, shall be tried and
determined exclusively in the state or federal courts in the State of New York,
County of New York, and each of the Parties hereby irrevocably submits with
regard to any such action or proceeding for itself

 

42



--------------------------------------------------------------------------------

and in respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts. Each of the Parties hereby expressly
waives any right it may have to assert, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any such action or
proceeding: (a) any claim that it is not subject to personal jurisdiction in the
aforesaid courts for any reason; (b) any claim that it or its property is exempt
or immune from jurisdiction of any such court or from any legal process
commenced in such courts; and (c) any claim that (i) any of the aforesaid courts
is an inconvenient or inappropriate forum for such action or proceeding,
(ii) venue is not proper in any of the aforesaid courts and (iii) this Agreement
or any such Ancillary Agreement, or the subject matter hereof or thereof, may
not be enforced in or by any of the aforesaid courts. Each of the Parties agrees
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 10.4 or any other manner as may be
permitted by Law shall be valid and sufficient service thereof.

Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE WAIVER IN THIS SECTION,
(ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER,
(iii) SUCH PARTY MAKES SUCH WAIVER VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS,
AGREEMENTS AND CERTIFICATIONS HEREIN.

Section 10.12 Interpretation; Conflict With Ancillary Agreements. The Article
and Section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the Parties and shall not in any way
affect the meaning or interpretation of this Agreement. Except as specifically
set forth in each Ancillary Agreement, the provisions of each Ancillary
Agreement shall govern in the event of any conflict between any provision of
this Agreement and that of the relevant Ancillary Agreement.

Section 10.13 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

AUTOMATIC DATA PROCESSING, INC.

By:

 

/s/ James B. Benson

Name:

  James B. Benson

Title:

  Corporate Vice President

BROADRIDGE FINANCIAL SOLUTIONS, LLC

By:

  Automatic Data Processing, Inc.,   Managing Member

By:

 

/s/ James B. Benson

Name:

  James B. Benson

Title:

  Corporate Vice President